Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 1 of 85 PageID #: 1695



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

   AMERICAN SENIOR COMMUNITIES, L.L.C.,    )
                                           )
               Plaintiff,                  )
                                           )
         v.                                )
                                           )
   JAMES BURKHART,                         )
   DANIEL BENSON,                          )
   ROGER WERNER,                           )
   GRETCHEN ZOELLER,                       )
   ACCD LLC (d/b/a CRUSADER HEALTHCARE )
   SERVICES III),                          )                Case No.: 1:17-cv-03273-TWP-DML
   AMERICAN SENIOR CARE LLC,               )
   BRIGHT HVAC LLC,                        )                  DEMAND FOR JURY TRIAL
   FINITE CAPITAL LLC (d/b/a HEALTHCARE BY )
     DESIGN),                              )
   GZ LLC,                                 )
   INDIANA UNIFORM COMPANY LLC,            )
   JACCD LLC (d/b/a CRUSADER IV),          )
   MED-HEALTHLINE SUPPLY LLC,              )
   OREGON PROPERTIES LLC,                  )
   105214 INVESTMENTS LLC (d/b/a CRUSADER )
   HEALTHCARE SERVICES),                   )
   105210 INVESTMENTS LLC (d/b/a CRUSADER )
   HEALTHCARE SERVICES II),                )
                                           )
               Defendants.                 )

                                   FIRST AMENDED COMPLAINT

          1.      From approximately 2008 through at least September 15, 2015, Defendants

   systematically looted American Senior Communities, L.L.C. (“ASC” or “the Company”) through

   a pattern of racketeering activity. During this time period, ASC was focused on its mission: to

   care for some of society’s most vulnerable persons, the sick and the elderly. Defendants exploited

   ASC’s singular focus on providing first-class care to its patients to defraud the Company out of

   tens of millions of dollars.
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 2 of 85 PageID #: 1696



          2.      James Burkhart (“Burkhart”) and Daniel Benson were the highest-ranking

   executives at ASC. Burkhart was the Chief Executive Officer (“CEO”), and Benson was the Chief

   Operating Officer (“COO”). They used their positions of trust to limit the number of people who

   had access to the financial details of their operation. They enlisted their associates to assist them

   in constructing a racketeering enterprise (the “Burkhart/Benson Enterprise”) and executing a series

   of mail and wire frauds and other racketeering activities that fell into one or more of the following

   categories:

                  a.      Frauds that required ASC to pay inflated prices for products and services to

          companies secretly owned and/or controlled by the Burkhart/Benson Enterprise and to

          companies that remitted kickbacks to the Burkhart/Benson Enterprise;

                  b.      Frauds that required ASC to pay unnecessary fees pursuant to a sham

          contract to a company owned and/or controlled by the Burkhart/Benson Enterprise in return

          for little or no benefit;

                  c.      Frauds that caused ASC to pay inflated salaries and bonuses to Burkhart,

          Benson, and Roger Werner, the Company’s Chief Financial Officer (“CFO”);

                  d.      Frauds that enabled the Burkhart/Benson Enterprise to obtain lavish

          benefits, including skyboxes for sporting events, private jets, golf trips, and expensive

          meals for themselves and their associates at the expense of ASC;

                  e.      Fraudulent misdirection of ASC’s corporate opportunities for the benefit of

          the Burkhart/Benson Enterprise; and

                  f.      Defendants also engaged in a variety of activities designed to conceal this

          series of frauds.




                                                        2
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 3 of 85 PageID #: 1697



                                             THE PARTIES

           Plaintiff

           3.      ASC is a privately-owned Indiana company headquartered in Indianapolis, Indiana.

   ASC owns, operates, and/or manages a variety of extended care facilities, including assisted and

   independent senior living communities, nursing homes, and skilled-living facilities throughout

   Indiana. Neither Burkhart nor any of the “Executive Defendants” (defined below) ever had an

   ownership interest in ASC. The Health and Hospital Corporation of Marion County (“HHC”) holds

   the health care operating licenses for most of the facilities that ASC manages, and as a result, bears

   the sole financial and regulatory responsibilities for each facility (hereinafter referred to as “the

   Facility” or “the Facilities”).

           Executive Defendants

           4.      Burkhart is an Indiana resident and ASC’s former CEO, who operated ASC from

   approximately 2000 through September 15, 2015, when the Federal Bureau of Investigation (FBI)

   executed search warrants at numerous sites, including Burkhart’s principal residence and his

   primary office at ASC. At all times when he was the CEO of ASC, Burkhart owed a fiduciary

   duty to ASC to devote all of his professional efforts to the benefit of the Company, not engage in

   activities that would put him in a conflict with ASC, and not usurp any of ASC’s corporate

   opportunities for himself. Unbeknownst to ASC’s owners, Burkhart owned in whole or part

   certain companies to which Burkhart and Benson directed ASC’s business, including Bright

   HVAC LLC, Finite Capital LLC, Med-Healthline Supply LLC, and Oregon Properties.

           5.      Benson is an Indiana resident and ASC’s former COO who worked closely with

   Burkhart throughout his tenure. At all times when he was the COO of ASC, Benson owed a

   fiduciary duty to ASC to devote all of his professional efforts to the benefit of the company, not

   engage in activities that would put him in a conflict with ASC, and not usurp any corporate


                                                         3
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 4 of 85 PageID #: 1698



   opportunities for himself. Unbeknownst to ASC’s owners, Benson owned in whole or part certain

   companies to which Burkhart and Benson directed ASC’s business, including Finite Capital LLC.

          6.      Roger Werner is an Indiana resident and ASC’s former CFO who worked closely

   with both Burkhart and Benson beginning in 2002. Werner became ASC’s CFO in 2007. At all

   times when he was CFO of ASC, Werner owed a fiduciary duty to ASC to devote all of his

   professional efforts to the benefit of the company, not engage in activities that would put him in a

   conflict with ASC, and not usurp any of ASC’s corporate opportunities for himself.

          Vendor Defendants

          7.      Gretchen Zoeller is an Indiana resident who knowingly received kickbacks from

   companies doing business with ASC, including by obtaining ownership or financial interests in

   companies owned, operated, and controlled by the Burkhart/Benson Enterprise, such as Indiana

   Uniform Company LLC, Cardinal Distribution LLC, and Horizon Hospice. Zoeller was also

   integral to the Enterprise’s schemes involving kickback payments in exchange for referrals to

   hospice and home health companies. Zoeller obtained ownership interests in these companies and

   coordinated with members of the Burkhart/Benson Enterprise to obtain referrals from ASC,

   thereby increasing the companies’ values and the amount of illicit payments funneled to the

   Enterprise.

          8.      ACCD LLC d/b/a Crusader Healthcare Services III is an Indiana company that was

   owned by Burkhart for the purpose of holding a put option related to the Ben Hur Facility.

          9.      American Senior Care LLC is an Indiana company owned by Burkhart. It is a shell

   company that purportedly provided consulting services.

          10.     Bright HVAC LLC is an Indiana Company owned in part by Ganote and Burkhart.

   It is a shell company that purportedly provided heating, ventilating and air conditioning (“HVAC”)

   services.


                                                        4
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 5 of 85 PageID #: 1699



          11.       Finite Capital LLC (d/b/a Healthcare by Design) is an Indiana company owned in

   part by Benson, Burkhart, and Ganote. It is a shell company that purportedly provided services

   related to patient lifts and scent machines, among other services.

          12.       GZ LLC is an Indiana company owned, operated, and controlled by Zoeller. It is a

   company that Zoeller used to obtain payments in connection with the frauds perpetrated on ASC.

          13.       Indiana Uniform Company LLC is an Indiana company owned in part by Burkhart

   and Ganote to purportedly sold uniforms, door wraps, luggage, and other merchandise.

          14.       JACCD LLC d/b/a Crusader IV is an Indiana company owned by Burkhart for the

   purpose of holding put options related to Facilities owned by Formation Capital and purportedly

   provided consulting services to Formation Capital.

          15.       Med-Healthline Supply LLC is an Indiana company owned in part by Burkhart and

   Ganote. It is a shell company that purportedly sold disposable medical supplies and equipment.

          16.       Oregon Properties LLC is an Indiana company owned by Burkhart and Ganote that

   was purportedly in the business of leasing Indiana property.

          17.       105214 Investments LLC d/b/a Crusader Healthcare Services is an Indiana

   company owned in part by Burkhart for the purpose of holding put options related to Facilities

   owned by Omega Healthcare Investors.

          18.       105210 Investments LLC d/b/a Crusader Healthcare Services II is an Indiana

   company owned by Burkhart for the purpose of holding put options related to Facilities owned by

   Eric Rothner.1




   1
    For purposes of this First Amended Complaint, ACCD LLC, JACCD LLC, 105214 Investments LLC, and
   105210 Investments LLC collectively will be referred to as “the Crusader entities.”


                                                        5
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 6 of 85 PageID #: 1700



          Non-Defendant Co-Conspirators

          19.     Steven Ganote (“Ganote”) is an Indiana resident who owned, operated, and

   controlled various businesses that purportedly provided services or products to ASC, including

   Bright HVAC LLC, BTS Ventures LLC (d/b/a Best Choice), BTS Solutions LLC, Force Holding

   Company, LLC, Finite Capital LLC (d/b/a Healthcare by Design), Indiana Uniform Company

   LLC, Med-Healthline Supply LLC, and Oregon Properties LLC.

          20.     Joshua Burkhart (“Josh Burkhart”) is an Indiana resident and was the owner of

   Circle Consulting LLC and Heartland Flag LLC. He is Burkhart’s brother. During all relevant

   times, Josh Burkhart also was employed by a certified public accounting firm called Bradley and

   Associates. Bradley and Associates provided services to ASC and HHC, and Josh Burkhart

   worked on these accounts while employed at Bradley and Associates.

          21.     Circle Consulting LLC is an Indiana company owned by Josh Burkhart. It is a shell

   company that purportedly provided consulting services.

          22.     Heartland Flag LLC is an Indiana company owned by Josh Burkhart. It is a shell

   company that purportedly sold flags.

          23.     BTS Solutions LLC is an Indiana company that is owned by Ganote. It is a shell

   company that purportedly provided speech therapy consulting services.

          24.     BTS Ventures LLC (d/b/a Best Choice) is an Indiana company that is owned and/or

   operated by Ganote. It is a shell company that purportedly provided speech therapy services.

          25.     Cardinal Distribution LLC is an Indiana company that is owned by Force Holding

   Company. It is a shell company that purportedly sold personal and wound care products.

          26.     Force Holding Company LLC is an Indiana company owned by Ganote. It is a shell

   company that represented itself at times to be a group purchasing organization and a broker.




                                                      6
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 7 of 85 PageID #: 1701



                                   JURISDICTION AND VENUE

           27.    ASC has brought claims against Defendants alleging violations of the Racketeer

   Influence and Corrupt Organizations Act (“RICO”). The Court has subject matter jurisdiction over

   ASC’s RICO claims asserted in this Complaint pursuant to 28 U.S.C. § 1331.

           28.    The Court has supplemental jurisdiction over ASC’s claims arising out of the laws

   of Indiana pursuant to 28 U.S.C. § 1367(a) because these claims are so related to ASC’s claims

   under federal law that they form part of the same case or controversy and derive from a common

   nucleus of operative fact.

           29.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because (1) some of

   the Defendants reside in the Southern District of Indiana and all of the Defendants reside in the

   state of Indiana, and (2) a substantial part of the events or omissions giving rise to the claim

   occurred in the Southern District in Indiana.

                                           BACKGROUND

           ASC’s Relationship with HHC

           30.    ASC and HHC entered into agreements to provide nursing home services to Indiana

   seniors from 2003 to the present. HHC is a municipal corporation that operates and holds licenses

   to operate nursing homes and assisted living Facilities throughout Indiana. HHC has executed

   management agreements with ASC whereby ASC manages the Facilities for HHC in exchange for

   management fees. ASC’s obligations under the management agreements include staffing the

   nursing homes, maintaining the Facilities, arranging for the therapeutic and medical care of

   residents, planning and providing meals to residents, making admission decisions for residents,

   selecting vendors, paying the vendor invoices, managing and accounting for certain HHC funds,

   and recording all other financial transactions associated with the costs of providing care at the

   Facilities.


                                                      7
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 8 of 85 PageID #: 1702



          31.      The physical property and real estate that ASC manages for HHC, while licensed

   to and operated by HHC, are owned by other entities, which lease the Facilities to HHC.

          32.      The agreement between ASC and HHC to provide nursing home services to Indiana

   residents started in or about January 2003. At that time, ASC managed 12 nursing home Facilities

   that were licensed to and operated by HHC. The number of Facilities that ASC managed for HHC

   grew over time as HHC acquired the operations of additional Facilities. Currently, ASC manages

   78 skilled nursing homes, four assisted living facilities, and numerous independent housing units

   on behalf of HHC. ASC and affiliates employ over 10,000 employees at any given time in

   providing the care to residents and management of the Facilities. ASC cares for over 9,000

   residents.

          33.      Burkhart played a significant role in deal negotiations related to HHC acquiring the

   operations of additional Facilities. Burkhart often brought deal opportunities to the attention of

   ASC and HHC. Some of these deals involved HHC acquiring the operations of Facilities from

   existing operators, including ASC’s owners at times, with no change in the ownership of the real

   estate. Other deals involved HHC acquiring the operations of Facilities and/or executing new

   leases after the sale of the Facilities’ real estate to new owners/lessors. As the number of Facilities

   HHC operated expanded, new management agreements between ASC and HHC were negotiated

   and executed.

          ASC’s Organization

          34.      For over a decade, Burkhart was ASC’s CEO. During most of Burkhart’s tenure

   as CEO, Benson was ASC’s COO and Werner was the CFO.

          35.      ASC had a six-member Board of Managers. The Executive Defendants were never

   on ASC’s Board of Managers, and they did not possess any ownership interest in ASC.




                                                         8
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 9 of 85 PageID #: 1703



          36.     During Burkhart’s tenure as CEO, he typically met with the Board of Managers

   biweekly and provided general updates about the business, including plans for opening additional

   Facilities. Burkhart also met on a monthly basis with members of ASC’s ownership group at

   Managers meetings. During these meetings, Burkhart provided the ownership group with high-

   level financial and budget information about ASC. Throughout these meetings, Burkhart did not

   reveal that he and Benson were receiving kickbacks or were otherwise profiting from their

   affiliation with ASC beyond their approved compensation. Similarly, he did not reveal that his

   and Benson’s associates, friends and family members were benefitting from the Executive

   Defendants’ fraudulent actions.

          37.     The Board of Managers did not approve vendors for hire or review any vendor-

   related information. Rather, Burkhart and Benson centralized the day-to-day management of the

   Facilities and were responsible for selecting vendors that provided products and services to each

   Facility. Burkhart and Benson allowed very few people access to ASC’s detailed “home-office”

   or headquarters’ financial information. Burkhart also directed certain vendors to send invoices

   directly to him rather than ASC’s home office

          38.     Werner was one of the few people who had full access to ASC’s financial

   information. He played a central role in enabling the Burkhart/Benson Enterprise to conceal its

   fraudulent activities in return for grossly inflated bonuses that were not approved by ASC’s owners

   and a 10% commission on gold bars that he purchased for Burkhart. For example, Werner directed

   ASC employees to pay questionable vendor invoices provided to him by Burkhart, allocated

   expenses to the Facilities as directed by Burkhart without knowing the purpose of the payments,

   used improper accounting practices to hide inflated and unnecessary vendor payments and

   excessive and unapproved bonuses for the Executive Defendants, improperly debited the bonus




                                                       9
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 10 of 85 PageID #: 1704



   payments for the Executive Defendants from a secret account and ultimately paid the account back

   from the ASC owners’ management fees without their knowledge or consent, made double and

   inflated payments for property ASC was renting at Burkhart’s direction, provided Burkhart with

   checks to hand deliver to certain vendors who were overcharging for their services, and obtained

   multiple $1,000 gift cards for Burkhart without question.

          Duties Owed by the Executive Defendants to ASC

          39.     Throughout the relevant time, each of the Executive Defendants had contracts

   setting forth their contractual and fiduciary obligations to ASC. Benson and Werner each had

   contractual duties to “devote substantially all [their] business time, attention, and energies to the

   business of [ASC].” Their agreements further provided that “during the employment period, [they

   would] not engage in any other business activity regardless of whether such activity [wa]s pursued

   for profit, gain, or other pecuniary advantage.” Burkhart’s agreement required him to “devote

   [his] best efforts and be fully committed to the success of ASC and its affiliates.”

          40.     The Executive Defendants’ repeated solicitation, acceptance, and facilitation of

   kickbacks at ASC’s expense, their creation of shell companies used to defraud ASC, as well as the

   time they spent engaged in running and concealing these fraudulent schemes when they were

   supposed to be working for ASC, were clear violations of their employment agreements.

          41.     The Executive Defendants’ employment agreements also set forth limitations on

   entertainment expenditures, which the Executive Defendants violated. Burkhart’s employment

   agreement stated that he was entitled to be reimbursed for “all business expenses personally

   incurred by you in the ordinary course of your employment.” Benson’s and Werner’s agreements

   stated that they would be reimbursed for “all reasonable expenses incurred by the Executive in

   performing services hereunder … in the service of the Company, provided that such expenses

   [we]re incurred and accounted for in accordance with the policies and procedures established by


                                                        10
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 11 of 85 PageID #: 1705



   the Company....” As set forth in detail below, the Executive Defendants repeatedly violated these

   agreements by causing ASC to pay for lavish gifts, gift cards, and entertainment that were solely

   for the benefit of themselves and their co-conspirators, not ASC, and by taking intentional steps to

   conceal these purchases from the Company’s owners.

          42.     The Executive Defendants’ actions were also prohibited conflicts of interest as set

   forth in ASC’s home office Employee Handbook. The Handbook included but was not limited to

   the following prohibitions:

                  ●       “An employee and his/her immediate family may not own or hold any
                          significant interest in a supplier…”

                  ●       “Employees are required to obtain written approval from their supervisor
                          before participating in outside employment. . . In general, outside work
                          activities are not allowed when they prevent the employee from fully
                          performing work for which he or she is employed at the Company…[or]
                          involve organizations that are doing or seek to do business with the
                          Company, including actual or potential vendors or customers, or violate
                          provisions of the law or the Company’s policies or rules.”

                  ●       “Employees are hired and continue in ASC’s employment with the
                          understanding that ASC is their primary employer and that other
                          employment or commercial involvement that is in conflict with the business
                          interests of ASC is strictly prohibited.”

                  ●       “An employee must promptly disclose actual or potential conflicts of
                          interest, in writing, to his or her supervisor. Approval will not be given
                          unless the relationship will not interfere with the employee’s duties or will
                          not damage the Company’s relationship.”

          43.     The Executive Defendants violated all of these provisions. Burkhart and Benson

   secretly held ownership interests in shell vendors with which ASC did business at their direction

   and accepted kickbacks, either directly or indirectly, from other vendors. Werner failed to disclose

   that certain vendor entities were owned by Burkhart’s brother, Josh Burkhart, but continued to

   direct payments to these entities at Burkhart’s direction. The Executive Defendants also spent

   substantial amounts of time on their fraudulent schemes instead of working to further ASC’s



                                                       11
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 12 of 85 PageID #: 1706



   interests. Additionally, they actively hid their kickbacks and ownership interests in the shell

   vendors by limiting ASC employees’ access to vendor invoices, making false statements about

   HHC’s vendor requirements, engaging in improper accounting practices and over-compensating

   themselves.

          44.     In addition to these express contractual terms, there also was an implied duty of fair

   dealing written into each of the Executive Defendants’ employment agreements. As executives of

   the Company, the Executive Defendants had the legal duty to exercise good faith and fair dealing

   in the performance and enforcement of their contracts. Each of the Executive Defendants violated

   this duty by carrying out the conduct described throughout this Complaint.

                              THE RACKETEERING ENTERPRISE

          45.     From approximately 2008, through at least September 15, 2015, the Executive

   Defendants, Vendor Defendants, Ganote, and Josh Burkhart comprised an association-in-fact

   enterprise, which is referred to throughout this Complaint as the “Burkhart/Benson Enterprise.”

          46.     Each of the Defendants knowingly associated with the Burkhart/Benson Enterprise

   during the time period relevant to this Complaint.

          47.     Burkhart led and directed the affairs of the Burkhart/Benson Enterprise. Benson

   served as Burkhart’s deputy and directed, assisted, coordinated, and facilitated the

   Burkhart/Benson Enterprise through his role as COO of ASC. Werner handled the finances of the

   Burkhart/Benson Enterprise, taking orders directly from Burkhart and directing the enterprise to

   undertake financial transactions at the expense of ASC.

          48.     Ganote and Vendor Defendants formed third-party businesses or corrupted

   legitimate businesses in order to receive proceeds of the racketeering activities of the

   Burkhart/Benson Enterprise. Ganote and Vendor Defendants performed critical functions for the

   Burkhart/Benson Enterprise as their corrupt business organizations received inflated payments or


                                                        12
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 13 of 85 PageID #: 1707



   sham consulting fees. Ganote and Vendor Defendants routinely distributed some of these funds

   to other members of the Burkhart/Benson Enterprise.

          49.     Zoeller facilitated the Burkhart/Benson Enterprise’s frauds and benefitted from

   those frauds by obtaining kickbacks from companies doing business with ASC. Ganote and Zoeller

   considered each other partners in the various vendor schemes perpetrated upon ASC. Ganote

   regularly paid to Zoeller her portion of the gains from the vendor frauds. Ganote typically did so

   via payments by check from his company, Force Holding, to Zoeller’s company, GZ LLC.

          50.     Ganote and Zoeller represented themselves to be working together as “consultants”

   who could assist legitimate companies in obtaining ASC’s business. Zoeller also approached

   vendors herself, under the guise of offering consulting services, to arrange for kickback payments

   to the Burkhart/Benson Enterprise.

          51.     Zoeller was intimately familiar with ASC, Burkhart, and Benson through her

   ownership of a company called Horizon Hospice, which provided hospice services to ASC’s

   residents. Zoeller, Burkhart, Benson, and Ganote entered into an agreement whereby ASC would

   refer patients to Horizon Hospice, thereby significantly increasing Horizon Hospice’s value.

   Because of this agreement, Zoeller was eventually able to facilitate the sale of Horizon Hospice to

   a purchaser by promising the purchaser that ASC would continue to refer its residents to the

   purchaser. As part of the deal, Zoeller provided Ganote with an option to purchase Horizon

   Hospice. Ultimately, the sale of Horizon Hospice netted Zoeller nearly $1.5 million and Ganote

   nearly $2 million in exchange for his option to purchase. On information and belief, Ganote paid

   half of the $2 million to Burkhart in exchange for driving up Horizon Hospice’s value through

   referrals from ASC.




                                                       13
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 14 of 85 PageID #: 1708



          52.       Zoeller, in her role as a member of the Burkhart/Benson Enterprise, also agreed

   with Burkhart, Benson, and Ganote about a home health company called Alpha Home Health. The

   terms of this agreement were negotiated over the course of several in-person meetings, where

   Burkhart, Benson, Ganote, and Zoeller were present. The documents consummating the deal were

   also signed during an in-person meeting where these parties were present. After the deal documents

   were executed, Burkhart and Benson directed ASC employees were directed to continuously refer

   residents to Alpha Home Health, resulting in huge increases in Alpha Home Health’s profits, and

   kickback payments to Burkhart, Benson, Ganote, and Zoeller in the form of distributions.

          53.       The Burkhart/Benson Enterprise constituted an ongoing organization, and the

   structure described above remained intact throughout the existence of the Burkhart/Benson

   Enterprise and functioned as a continuing unit with a common purpose of achieving the agreed-

   upon objectives of the Burkhart/Benson Enterprise. Each of the Defendants participated in the

   Burkhart/Benson Enterprise through the pattern of racketeering activity described below.

          54.       The activities of the Burkhart/Benson Enterprise affected interstate commerce and

   consisted of hundreds, if not thousands, of instances of mail and wire fraud.

          Purposes of the Enterprise

          55.       The purposes of the Burkhart/Benson Enterprise included, but were not limited to,

   the following:

                    a.     Enriching the leaders (Executive Defendants), members (Ganote, Josh

          Burkhart, and the Vendor Defendants), and associates of the Burkhart/Benson Enterprise

          through kickbacks and artificially inflated invoices issued to ASC for products and

          services;




                                                       14
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 15 of 85 PageID #: 1709



                b.      Enriching the leaders (Executive Defendants), members (Ganote, Josh

         Burkhart, and the Vendor Defendants), and associates of the Burkhart/Benson Enterprise

         through a sham consulting contract;

                c.      Enriching the leaders (Executive Defendants) of the Burkhart/Benson

         Enterprise through excessive and unapproved bonuses that were concealed from ASC’s

         owners via fraudulent accounting practices;

                d.      Enriching the leaders (Executive Defendants), members (Ganote, Josh

         Burkhart, and the Vendor Defendants), and associates of the Burkhart/Benson Enterprise

         through reimbursements for unapproved and excessive personal expenditures;

                e.      Enriching the leaders (Executive Defendants), members (Vendor

         Defendants), and associates of the Burkhart/Benson Enterprise through fraudulent

         misdirection of ASC’s corporate opportunities via false statements and material omissions;

                f.      Enriching the leaders (Executive Defendants), members (Ganote, Josh

         Burkhart, and the Vendor Defendants), and associates of the Burkhart/Benson Enterprise

         through the concealment of unlawful conduct from ASC;

                g.      Promoting and enhancing the Burkhart/Benson Enterprise and the activities

         and business interests of the Defendants;

                h.      Preserving and protecting the power, operations, proceeds, and associated

         business entities of the Burkhart/Benson Enterprise through the use of illegitimate

         accounting practices, employee intimidation and isolation; and the restriction of

         information from ASC’s owners and employees; and

                i.      Taking steps designed to prevent the detection of the Burkhart/Benson

         Enterprise’s activities by the owners or employees of ASC and from law enforcement.




                                                       15
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 16 of 85 PageID #: 1710



          Association with and Conduct of the Enterprise

          56.     In approximately 2007, the Executive Defendants began constructing and

   managing a series of six categories of fraudulent schemes aimed at defrauding ASC in a variety of

   ways. They perpetuated these schemes to defraud ASC continually until the FBI raided ASC’s

   offices and the homes of several Defendants and co-conspirators in September 2015. These six

   schemes necessarily involved coordinating, directing, and conspiring with Ganote and the Vendor

   Defendants to facilitate the unlawful operation of the Burkhart/Benson Enterprise.

          57.     These six categories of schemes consisted of the illicit receipt of: (1) funds from

   inflated vendor charges; (2) funds from a sham contract; (3) excessive and unapproved bonuses;

   (4) reimbursement of inappropriate personal expenditures; (5) funds from real estate deals and a

   joint venture in China; and (6) the concealment of unlawful conduct from ASC.

   I.     PAYMENTS AND KICKBACKS FROM INFLATED VENDOR INVOICES

          58.     The Executive Defendants routinely directed ASC employees to procure products

   and services from (1) vendors who paid the Executive Defendants and their associates kickbacks

   that were wrapped into the prices charged to ASC and (2) shell companies owned and/or controlled

   by the Burkhart/Benson Enterprise, including the Vendor Defendants, which merely obtained the

   products and services from other providers and then, at the direction of Burkhart and Benson, sent

   inflated invoices to ASC, knowingly overcharging ASC for the services. Upon receiving inflated

   payments from ASC, Ganote and/or the Vendor Defendants remitted at least a portion of the

   inflated amounts back to Burkhart, Benson and other members of the Burkhart/Benson Enterprise.

          59.     The Executive Defendants, Ganote, and Vendor Defendants, on numerous

   occasions between 2008 and September 2015, caused inflated invoices to be sent to ASC via

   United States Mail, and ASC typically paid the invoices via mailed checks or wire transactions

   from ASC’s account.


                                                      16
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 17 of 85 PageID #: 1711



          60.     Defendants and their co-conspirators created companies to receive, process, and

   hold their ill-gotten gains, including kickbacks.

          61.     The schemes in which certain Defendants received kickbacks and other forms of

   payment from overcharges included the following:

          A.      Bright HVAC

          62.     Summary of Fraudulent Scheme: Bright HVAC is a shell company created by the

   Burkhart/Benson Enterprise to issue false invoices to ASC overcharging the Company for HVAC

   services and then remit the inflated amount to Burkhart, Benson, Ganote and others associated

   with the Burkhart/Benson Enterprise.

          63.     In August 2015, at Burkhart’s direction, ASC entered into a Services Agreement

   with Bright HVAC, pursuant to which Bright HVAC would perform various HVAC services for

   ASC, including a spring cooling check of all air conditioning units, a fall heating check of all

   heating units, a coil cleaning, and three filter changes per year. In return, ASC agreed to pay Bright

   HVAC approximately $710,000 three times per year, a substantially inflated price.

          64.     Burkhart and Benson directed ASC employees to use Bright HVAC for its HVAC

   maintenance despite ASC employees’ reports that Bright HVAC charged exorbitant prices.

          65.     Although the agreement was between ASC and Bright HVAC, all work performed

   under the Services Agreement was performed by employees of Company A, an actual HVAC

   company. Company A originally proposed providing the same annual services to ASC for

   approximately $475,000 less than Bright HVAC charged.

          66.     Instead of hiring Company A directly, the Burkhart/Benson Enterprise created

   Bright HVAC, a company with a name deceptively similar to Company A’s name, to enter into a

   fraudulent contract with ASC for the provision of these services at an artificially inflated price.

   Bright HVAC merely paid Company A for its work and kept the inflated portion of the charges.


                                                        17
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 18 of 85 PageID #: 1712



           67.     On the day the Services Agreement was executed, at the direction of the

   Burkhart/Benson Enterprise, Bright HVAC sent a fraudulently inflated invoice to ASC for the first

   installment of $710,078, and ASC paid Bright HVAC the same week. Bright HVAC then kept the

   inflated portion of the first installment.

           68.     Bright HVAC added no value to the HVAC services provided to ASC and was

   merely used as a means to provide kickbacks to the Burkhart/Benson Enterprise.

           69.     As a result of this scheme, Burkhart, Benson, Ganote, Bright HVAC and others

   were fraudulently enriched.

            PREDICATE ACTS ASSOCIATED WITH SCHEME 1: BRIGHT HVAC

           70.     In relation to the scheme described above, Burkhart, Benson, Ganote, Bright

   HVAC, and others committed the following acts of racketeering, any one of which constitutes a

   predicate act associated with Scheme 1:

                                           PREDICATE ACT 1

                   a.      On or about August 1, 2015, having devised and intended to devise a
                           scheme to defraud and to obtain money and property by means of false and
                           fraudulent pretenses, representations and promises, caused to be delivered
                           through the United States Mail, in accordance with the directions thereon,
                           an envelope containing a fraudulently inflated invoice from Bright HVAC
                           to ASC in the amount of $710,078 in violation of United States Code, Title
                           18, Section 1341.

                                           PREDICATE ACT 2

                   b.      On or about August 7, 2015, having devised and intended to devise a
                           scheme to defraud and to obtain money and property by means of false and
                           fraudulent pretenses, representations and promises, caused to be delivered
                           through the United States Mail, to be delivered in accordance with the
                           directions thereon, an envelope containing a check to Bright HVAC in the
                           amount of $710,078 in violation of United States Code, Title 18, Section
                           1341.




                                                       18
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 19 of 85 PageID #: 1713



          B.      BTS Venture LLC (d/b/a Best Choice) and BTS Solutions LLC

          71.     Summary of Fraudulent Scheme: Best Choice was a speech therapy company

   operated by Ganote. During the spring of 2013, Burkhart and Benson directed ASC employees to

   remove the speech therapists from ASC’s affiliate’s payroll, transfer them to Best Choice’s payroll,

   and pay Best Choice an hourly rate for their services at twice the rate it paid to employ the speech

   therapists itself. Best Choice issued fraudulently inflated invoices to ASC, and the inflated

   portions of the payments were then kicked back to Burkhart, Benson, Ganote, and other members

   of the Burkhart/Benson Enterprise. A year later, Burkhart and Benson directed ASC to pay BTS

   Solutions, a shell company owned by Ganote, a sham consulting fee for purportedly helping ASC

   move the speech therapists back to ASC’s affiliate’s payroll, a service which provided no value to

   ASC.

          72.     Beginning in November 2012, Burkhart and Benson directed ASC employees to

   work directly with Ganote to transition ASC’s speech therapists from the Company’s affiliate’s

   payroll to Best Choice and to ensure that the therapists’ Best Choice compensation and

   employment benefits would mirror those they had received while on ASC’s affiliate’s payroll.

          73.     Nothing changed once the transition was complete other than the name of the

   speech therapists’ employer. Yet, under the new arrangement, Best Choice issued invoices to ASC

   charging $72.50 per hour per therapist, a substantially higher rate than ASC had paid for the speech

   therapists while they were on ASC’s affiliate’s payroll. Best Choice provided no services of value

   to ASC. Its role was limited to issuing fraudulently inflated invoices to ASC.

          74.     Throughout 2013, Ganote regularly sent fraudulently inflated invoices to ASC for

   speech therapy services on behalf of Best Choice via United States Mail, and the inflated invoices

   and kickbacks to the Burkhart/Benson Enterprise were paid via checks sent using the United States

   Mail or wire transactions.


                                                       19
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 20 of 85 PageID #: 1714



          75.       Burkhart and Benson received quarterly kickback payments from Best Choice.

          76.       After a year of paying Best Choice to employ ASC’s speech therapists at an inflated

   rate, Burkhart and Benson directed ASC to switch the therapists back to ASC’s affiliate’s payroll

   in May 2014.

          77.       In May 2014, around the time the speech therapists were transferred back to ASC’s

   affiliate’s payroll, Burkhart, on behalf of ASC, and Ganote, on behalf of Ganote’s shell company,

   BTS Solutions, executed a sham consulting agreement.

          78.       The consulting agreement falsely stated that BTS Solutions would (1) assist ASC

   in transferring Best Choice employees back to ASC or its affiliates; (2) provide certified

   professional education to the Company’s speech therapists through 2014; (3) provide recruiting

   services to ASC through 2014; and (4) assist ASC in developing relationships with third-party

   speech therapy contracting companies through 2014. No representative of BTS Solutions provided

   such services.

          79.       Pursuant to the sham consulting agreement, Burkhart and Werner caused ASC to

   wire $60,000 in fees to BTS Solutions on a monthly basis for 8 months, totaling approximately

   $500,000 in fictitious consulting fees.

          80.       As a result of this scheme, the Executive Defendants, Ganote, BTS Ventures, BTS

   Solutions, and others were fraudulently enriched.

                       PREDICATE ACTS ASSOCIATED WITH SCHEME 2:
                            BTS VENTURES AND BTS SOLUTIONS

          81.       In relation to the scheme described above, the Executive Defendants, Ganote, BTS

   Ventures, and BTS Solutions committed the following acts of racketeering, any one of which

   constitutes a predicate act under Scheme 2:




                                                        20
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 21 of 85 PageID #: 1715



                                   PREDICATE ACT 3

               a.    On or about October 11, 2013, having devised and intended to devise a
                     scheme to defraud and to obtain money and property by means of false and
                     fraudulent pretenses, representations and promises, caused to be delivered
                     through the United States Mail, to be delivered in accordance with the
                     directions thereon, an envelope containing a check to BTS Ventures LLC
                     in the amount of $515,692.60 to pay a fraudulently inflated invoice in
                     violation of United States Code, Title 18, Section 1341.

                                   PREDICATE ACT 4

               b.    On or about November 15, 2013, having devised and intended to devise a
                     scheme to defraud and to obtain money and property by means of false and
                     fraudulent pretenses, representations and promises, caused to be delivered
                     through the United States Mail, to be delivered in accordance with the
                     directions thereon, an envelope containing a check to BTS Ventures LLC
                     in the amount of $809,227.02 to pay a fraudulently inflated invoice in
                     violation of United States Code, Title 18, Section 1341.

                                   PREDICATE ACT 5

               c.    On or about February 14, 2014, having devised and intended to devise a
                     scheme to defraud and to obtain money and property by means of false and
                     fraudulent pretenses, representations and promises, caused to be delivered
                     through the United States Mail, to be delivered in accordance with the
                     directions thereon, an envelope containing a check to BTS Ventures LLC
                     in the amount of $717,333.26 to pay a fraudulently inflated invoice in
                     violation of United States Code, Title 18, Section 1341.

                                   PREDICATE ACT 6

               d.    On or about June 20, 2014, having devised and intended to devise a scheme
                     to defraud and to obtain money and property by means of false and
                     fraudulent pretenses, representations and promises, caused to be delivered
                     through the United States Mail, to be delivered in accordance with the
                     directions thereon, an envelope containing a check to BTS Solutions LLC
                     in the amount of $120,000 to satisfy the terms of the sham consulting
                     agreement in violation of United States Code, Title 18, Section 1341.

                                   PREDICATE ACT 7

               e.    On or about November 27, 2014, having devised and intended to devise a
                     scheme to defraud and to obtain money and property by means of false and
                     fraudulent pretenses, representations and promises, caused to be delivered
                     through the United States Mail, to be delivered in accordance with the
                     directions thereon, an envelope containing a check to BTS Solutions LLC


                                                 21
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 22 of 85 PageID #: 1716



                           in the amount of $60,000 to satisfy the terms of the sham consulting
                           agreement in violation of United States Code, Title 18, Section 1341.

          C.         Finite Capital (d/b/a Healthcare by Design) (“HBD”)

          82.        Summary of Fraudulent Scheme: HBD is a shell company created by Burkhart,

   Benson, Ganote, and others associated with the Burkhart/Benson Enterprise. HBD acted as the

   middleman between ASC and suppliers of scent air machines and patient lifts. HBD’s service was

   limited to receiving and paying the true supplier’s invoices and then billing the Facilities at grossly

   inflated prices so that the Burkhart/Benson Enterprise could reap the benefits of the fraudulently

   obtained funds.

                     1)    Scent Supplies

          83.        Between 2011 and 2014, Company B, an international air freshener company,

   provided scent devices, as well as cartridges for those devices, to every Facility.

          84.        In 2014, at Burkhart’s direction, Ganote contacted an account executive for

   Company B and asked if she would partner with HBD to sell scent cartridges to ASC. During the

   meeting, Ganote falsely claimed that he was a representative of ASC. Ganote and the account

   executive agreed to a negotiated price of $74 per scent cartridge. Ganote subsequently informed

   Company B that the name of his company was HBD and that HBD was acting as ASC’s

   representative.

          85.        In September 2014, Company B and Ganote (on behalf of HBD) signed a 24-month

   global corporate agreement for the provision of scent cartridges to ASC. Pursuant to the global

   agreement, Company B provided the Facilities with four scent cartridges per month at a cost of

   $74 per cartridge, for a total of $296 per month per Facility. Several addenda to the initial

   agreement were subsequently signed by Company B and Ganote in order to add additional

   Facilities and cartridges.



                                                         22
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 23 of 85 PageID #: 1717



          86.     Company B submitted one consolidated invoice per month to HBD for the

   cartridges, and HBD in turn paid Company B. HBD would then issue false invoices to ASC,

   charging an improperly inflated price for these same cartridges, despite adding nothing of value to

   the ASC-Company B relationship. Specifically, Company B invoiced HBD at a price of $74 per

   cartridge, and HBD billed ASC at a price of $100 per cartridge.

          87.     Burkhart and Benson directed the Facilities that they were required to use Company

   B’s products and to obtain them from Ganote or another HBD representative. In fact, the cartridges

   were automatically shipped to the Facilities, regardless of whether the Facilities placed an order.

          88.     Between October 2014 and April 2015, the Executive Defendants and Ganote

   caused ASC to pay monthly inflated invoices issued by HBD ranging from $27,000 to $32,000 for

   scent cartridges.

          89.     In addition to the monthly costs for scent cartridges, in December 2014, Burkhart

   directed Werner to pay an HBD invoice for over $120,000 for the purported purchase of the scent

   machines when in fact the machines were actually owned by Company B and not for sale. Werner

   paid the false invoice without question.

          90.     As a result of this scheme, the Executive Defendants, Ganote, HBD and others were

   fraudulently enriched.

      PREDICATE ACTS ASSOCIATED WITH SCHEME 3: HBD (SCENT SUPPLIES)

          91.     In relation to the scheme described above, the Executive Defendants, Ganote, and

   HBD committed the following acts of racketeering, any one of which constitutes a predicate act

   pursuant to Scheme 3:

                                          PREDICATE ACT 8

                  a.        On or about October 1, 2014, having devised and intended to devise a
                            scheme to defraud and to obtain money and property by means of false and
                            fraudulent pretenses, representations and promises, caused to be delivered


                                                        23
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 24 of 85 PageID #: 1718



                        through the United States Mail, to be delivered in accordance with the
                        directions thereon, an envelope containing a fraudulently inflated invoice
                        for scent machines and scents to ASC totaling $27,200 in violation of
                        United States Code, Title 18, Section 1341.

                                        PREDICATE ACT 9

                 b.     On or about November 1, 2014, having devised and intended to devise a
                        scheme to defraud and to obtain money and property by means of false and
                        fraudulent pretenses, representations and promises, caused to be delivered
                        through the United States Mail, to be delivered in accordance with the
                        directions thereon, an envelope containing a fraudulently inflated invoice
                        for scent machines and scents to ASC totaling $27,700 in violation of
                        United States Code, Title 18, Section 1341.

                                        PREDICATE ACT 10

                 c.     On or about December 1, 2014, having devised and intended to devise a
                        scheme to defraud and to obtain money and property by means of false and
                        fraudulent pretenses, representations and promises, caused to be delivered
                        through the United States Mail, to be delivered in accordance with the
                        directions thereon, an envelope containing a fraudulently inflated invoice
                        for scent machines and scents to ASC totaling $30,300 in violation of
                        United States Code, Title 18, Section 1341.

                                        PREDICATE ACT 11

                 d.     On or about April 17, 2015, having devised and intended to devise a scheme
                        to defraud and to obtain money and property by means of false and
                        fraudulent pretenses, representations and promises, caused to be delivered
                        through the United States Mail, to be delivered in accordance with the
                        directions thereon, an envelope containing a check from ASC to HBD in the
                        inflated amount of $31,200 in violation of United States Code, Title 18,
                        Section 1341.

                 2)     Patient Lifts

          92.    Between 2011 and 2014, HBD also served as the intermediary between ASC and

   Company C, a global medical technology company that sold patient lifts. The leaders and

   members of the Burkhart/Benson Enterprise directed HBD to issue false invoices to ASC that

   overcharged the Company for patient lifts. The inflated portion of the charges was shared among

   members of the Burkhart/Benson Enterprise.




                                                    24
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 25 of 85 PageID #: 1719



          93.     In the fall of 2014, Burkhart and Benson directed ASC employees to purchase new

   Company C lifts through HBD and falsely represented to ASC employees that HBD would charge

   ASC the same price that Company C charged for the lifts.

          94.     At the direction of Burkhart and Benson, ASC employees purchased 141 Company

   C lifts in December 2014.

          95.     During the spring of 2015, at Ganote’s direction, Company C sent Ganote a

   consolidated invoice for the patient lifts in the amount of $895,000 via email.

          96.     In turn, Ganote marked up Company C’s prices and falsely charged ASC, via HBD,

   almost $1.3 million for the Company C patient lifts. HBD added no value to the transaction. The

   proceeds of the falsely inflated portion of the invoice was shared among Burkhart, Benson, Ganote,

   and other members of the Burkhart/Benson Enterprise.

          97.     As a result of this scheme, the Executive Defendants, Ganote, HBD and others were

   fraudulently enriched.

       PREDICATE ACTS ASSOCIATED WITH SCHEME 4: HBD (PATIENT LIFTS)

          98.     In relation to the scheme described above, Burkhart, Benson, Ganote, and HBD

   committed the following acts of racketeering, any one of which constitutes a predicate act pursuant

   to Scheme 4:

                                          PREDICATE ACT 12

                  a.        On or about February 6, 2015, having devised and intended to devise a
                            scheme to defraud and to obtain money and property by means of false and
                            fraudulent pretenses, representations and promises, caused to be delivered
                            through the United States Mail, to be delivered in accordance with the
                            directions thereon, at least 51 separate instances of fraudulently inflated
                            invoices to ASC totaling nearly $1.3 million in violation of United States
                            Code, Title 18, Section 1341.




                                                        25
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 26 of 85 PageID #: 1720



                                        PREDICATE ACT 13

                  b.      On or about February 20, 2015, having devised and intended to devise a
                          scheme to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States Mail, to be delivered in accordance with the
                          directions thereon, an envelope containing a check to HBD in the amount
                          of $1,298.049.62 to pay fraudulently inflated invoices submitted by HBD
                          in violation of United States Code, Title 18, Section 1341.

          D.      Heartland Flag

          99.     Summary of Fraudulent Scheme: Heartland Flag (“Heartland”) is a shell company

   owned by Josh Burkhart (Burkhart’s brother) and was ASC’s preferred provider of flags between

   2009 and 2015.      During this period, at the direction of the leaders and members of the

   Burkhart/Benson Enterprise, Heartland supplied each of the Facilities with flags three or four times

   per year, even if replacement flags were not needed, and overcharged ASC for the flags. The

   profits resulting from the overcharges were delivered to the leaders and members of the

   Burkhart/Benson Enterprise.

          100.    In 2009, the Executive Defendants conspired with Josh Burkhart to sell flags to

   ASC at a significant markup and pocket the profit. At Burkhart’s direction, Benson informed ASC

   employees that each Facility would begin receiving automatic shipments of new flags from

   Heartland three times per year (and during one year, four times per year). The flags arrived at the

   Facilities every few months, regardless of whether the old flags needed to be replaced.

          101.    Benson refused to disclose to an ASC employee the cost of the flags, despite the

   employee’s requests for pricing information.

          102.    Based on information and belief, Josh Burkhart used an alias when communicating

   via email and telephonically with ASC employees on behalf of Heartland to conceal the scheme

   and the fact that Heartland was a shell company owned by Burkhart’s brother. Josh Burkhart




                                                       26
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 27 of 85 PageID #: 1721



   falsely represented that his name was Justin Barnes and utilized the email address

   justin.barnes@heartlandflag.com when communicating with ASC employees about flag orders.

          103.    Heartland sent one consolidated invoice to ASC’s home office three or four times

   per year, and Werner paid the invoices via checks mailed to Heartland’s business address. Werner

   knew that Heartland’s mailing address was the same address used by another ASC vendor entity

   that was owned by Burkhart’s brother, Josh Burkhart.

          104.    ASC paid Heartland approximately $180,000 each year for all the Facilities that

   ASC managed for HHC when it was buying three flags per Facility per year and nearly $240,000

   per year when it was purchasing four flags per Facility per year.

          105.    Josh Burkhart, on behalf of Heartland, purchased the flags for the Facilities from

   another entity and charged ASC approximately 150% more than Heartland paid for the flags.

   Heartland added no value to the sales transactions and was merely used as a means to provide

   kickbacks to the Burkhart/Benson Enterprise.

          106.    As a result of this scheme, the Executive Defendants, Josh Burkhart, Heartland and

   others were fraudulently enriched.

         PREDICATE ACTS ASSOCIATED WITH SCHEME 5: HEARTLAND FLAG

          107.    In relation to the scheme described above, the Executive Defendants, Josh Burkhart

   and Heartland committed the following acts of racketeering, any one of which constitutes a

   predicate act associated with Scheme 5:

                                        PREDICATE ACT 14

                  a.     On or about August 4, 2014, having devised and intended to devise a
                         scheme to defraud and to obtain money and property by means of false and
                         fraudulent pretenses, representations and promises, caused to be delivered
                         through the United States Mail, to be delivered in accordance with the
                         directions thereon, an envelope containing an artificially inflated invoice to
                         ASC for flags in the amount of $30,707.93 in violation of United States
                         Code, Title 18, Section 1341.


                                                       27
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 28 of 85 PageID #: 1722



                                        PREDICATE ACT 15

                   b.     On or about December 7, 2014, having devised and intended to devise a
                          scheme to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States Mail, to be delivered in accordance with the
                          directions thereon, an envelope containing an artificially inflated invoice to
                          ASC for flags in the amount of $31,605.51 in violation of United States
                          Code, Title 18, Section 1341.

                                        PREDICATE ACT 16

                   c.     On or about April 17, 2015, having devised and intended to devise a scheme
                          to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States Mail, to be delivered in accordance with the
                          directions thereon, an envelope containing a check from ASC to Heartland
                          Flag in the amount of $32,109.63 to satisfy Heartland’s artificially inflated
                          invoice in violation of United States Code, Title 18, Section 1341.

          E.       Indiana Uniform Company LLC (“Indiana Uniform”)

          108.     Summary of Fraudulent Scheme: In 2013, Burkhart, Ganote, and Zoeller created a

   company called Indiana Uniform to purchase uniforms, door/van wraps, luggage, and t-shirts from

   another supplier and then resell the products to ASC at an artificially inflated price. The inflated

   portion of the charges were shared among members of the Burkhart/Benson Enterprise.

          109.     Between 2007 and 2013, ASC purchased t-shirts, uniforms, luggage bags, and iPad

   covers from a company owned by Individual A. In 2013, Burkhart approached Individual A and

   proposed starting a new company called Indiana Uniform that would buy uniforms from a third

   party and then sell them to the Facilities. Burkhart offered to pay Individual A a $60,000 annual

   salary to manage Indiana Uniform. Burkhart further stated that Ganote would be the “financial

   guy” and that Burkhart and Ganote would cover all of the business’ costs. Individual A agreed to

   the proposal.

          110.     Starting in 2013, Burkhart and Benson directed the Facilities to purchase their

   uniforms through Indiana Uniform. Indiana Uniform issued false invoices to ASC that artificially


                                                       28
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 29 of 85 PageID #: 1723



   inflated the prices on these uniforms by 50%, and sometimes as much as 200%, despite adding no

   value to the transactions.

          111.    ASC employees continually complained about the cost of the uniforms and the

   quality of Indiana Uniform’s services to Benson, but he ignored their concerns.

          112.    Burkhart also ordered 20,000 patient discharge packages from Indiana Uniform for

   the Facilities. Indiana Uniform obtained the packages from a Chinese manufacturer for $15 each.

   At Burkhart’s direction, Indiana Uniform issued fraudulent invoices to ASC, charging ASC $30.50

   per discharge package. Burkhart, Benson and Ganote knew that the price charged to ASC for the

   discharge packages was improperly inflated.

          113.    Indiana Uniform also sold door wraps (which impose images of landscapes on

   doors) to the Facilities four times per year at Burkhart’s and Benson’s direction. In total, Indiana

   Uniform sold 214 door wraps to ASC. Indiana Uniform’s cost for each wrap was $600; it issued

   invoices charging ASC $2,250 per wrap, a grossly inflated price.

          114.    Burkhart and Benson directed ASC employees to purchase door wraps every few

   months from Indiana Uniform, despite the ASC employees’ complaints that the door wraps did

   not need to be replaced and that the prices of the door wraps were commercially unreasonable.

   Benson told an ASC employee that although Indiana Uniform’s prices were high, they needed to

   “make [Burkhart] happy with his selection.”

          115.    At Burkhart’s and Benson’s direction, ASC purchased several other products from

   Indiana Uniform at grossly inflated prices, including centenarian packages, luggage carts, elevator

   and van wraps, and t-shirts.




                                                       29
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 30 of 85 PageID #: 1724



          116.    Burkhart sent Indiana Uniform invoices to Werner to prepare checks for Burkhart’s

   signature. Werner prepared these checks without question, even when he knew that large payments

   were being made to Indiana Uniform for products that could not be used for over a year.

          117.    Burkhart and Ganote directed Indiana Uniform to send the marked-up amounts to

   Burkhart, Benson, and Ganote in the form of kickbacks.

          118.    Zoeller was Ganote’s partner in the fraudulent Indiana Uniform business. Zoeller

   had a financial interest in the company through her agreement with Ganote and was not listed as

   an official owner or member of Indiana Uniform. Specifically, the two agreed that they were

   business partners, and that they would share in the profits of the various fraud schemes described

   in this Complaint, including the Indiana Uniform scheme.

          119.    Pursuant to their agreement, Ganote distributed a share of the fraudulent proceeds

   to Zoeller even though Zoeller did not perform any work for ASC or Indiana Uniform. Zoeller

   was aware that Burkhart and Benson were also receiving payments from Indiana Uniform, which

   Ganote had also expressly told her in numerous conversations. Zoeller, with full knowledge that

   ASC was being defrauded through the Burkhart/Benson Enterprise was defrauding ASC through

   the Indiana Uniform relationship, continued to reap the benefits of that relationship, fraudulently

   obtaining thousands of dollars as a result.

          120.    Benson admitted that Indiana Uniform personally paid him between $75,000 and

   $100,000 at the end of 2014.

          121.    As a result of this scheme, the Executive Defendants, Zoeller, Ganote, Indiana

   Uniform and others were fraudulently enriched.




                                                       30
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 31 of 85 PageID #: 1725



        PREDICATE ACTS ASSOCIATED WITH SCHEME 6: INDIANA UNIFORM

          122.   In relation to the scheme described above, the Executive Defendants, Ganote, and

   Indiana Uniform committed the following acts of racketeering, any one of which constitutes a

   predicate act associated with Scheme 6:

                                       PREDICATE ACT 17

                 a.      On or about August 30, 2013, having devised and intended to devise a
                         scheme to defraud and to obtain money and property by means of false and
                         fraudulent pretenses, representations and promises, caused to be delivered
                         through the United States Mail, to be delivered in accordance with the
                         directions thereon, an envelope containing a check to Indiana Uniform in
                         the amount of $438,500 to satisfy Indiana Uniform’s artificially inflated
                         invoice in violation of United States Code, Title 18, Section 1341.

                                       PREDICATE ACT 18

                 b.      On or about October 4, 2013, having devised and intended to devise a
                         scheme to defraud and to obtain money and property by means of false and
                         fraudulent pretenses, representations and promises, caused to be delivered
                         through the United States Mail, to be delivered in accordance with the
                         directions thereon, an envelope containing a check to Indiana Uniform in
                         the amount of $499,941.41 to satisfy Indiana Uniform’s artificially inflated
                         invoice in violation of United States Code, Title 18, Section 1341.

                                       PREDICATE ACT 19

                 c.      On or about October 7, 2013, having devised and intended to devise a
                         scheme to defraud and to obtain money and property by means of false and
                         fraudulent pretenses, representations and promises, caused to be delivered
                         through the United States Mail, to be delivered in accordance with the
                         directions thereon, an envelope containing a check from Indiana Uniform
                         to GZ LLC in the amount of $10,000 as payment to Zoeller for her role in
                         the Burkhart/Benson Enterprise, in violation of United States Code, Title
                         18, Section 1341.

                                       PREDICATE ACT 20

                 d.      On or about November 14, 2014, having devised and intended to devise a
                         scheme to defraud and to obtain money and property by means of false and
                         fraudulent pretenses, representations and promises, caused to be delivered
                         through the United States Mail, to be delivered in accordance with the
                         directions thereon, an envelope containing two checks to Indiana Uniform
                         in the amounts of $454,839.45 and $567,408.90 to satisfy two of Indiana



                                                      31
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 32 of 85 PageID #: 1726



                         Uniform’s artificially inflated invoices in violation of United States Code,
                         Title 18, Section 1341.

                                       PREDICATE ACT 21

                 e.      On or about May 8, 2015, having devised and intended to devise a scheme
                         to defraud and to obtain money and property by means of false and
                         fraudulent pretenses, representations and promises, caused to be delivered
                         through the United States Mail, to be delivered in accordance with the
                         directions thereon, an envelope containing a check to Indiana Uniform in
                         the amount of $250,299.85 to satisfy Indiana Uniform’s artificially inflated
                         invoice in violation of United States Code, Title 18, Section 1341.

          F.     Med-Healthline

          123.   Summary of Fraudulent Scheme: In April 2015, Burkhart directed Company D, a

   supplier of disposable medical supplies and equipment, to redirect funds owed to ASC in the form

   of rebates to Med-Healthline, a shell company owned by members of the Burkhart/Benson

   enterprise.

          124.   In April 2015, Burkhart informed Company D that Med-Healthline had the ASC

   supply contract for medical supplies and that Company D would need to deal directly with Med-

   Healthline and provide an 11% rebate on its products in order to have ASC as a customer.

          125.   On May 1, 2015, Company D entered into a supply agreement with Med-

   Healthline, which stated that Med-Healthline would receive an 11% “discount” on products

   Company D sold to ASC if Company D’s invoices were paid on time.

          126.   On the same day, Burkhart, on behalf of ASC, and Med-Healthline, a company

   owned in part by Burkhart, entered into a supply agreement for medical supplies. The agreement

   failed to disclose that Company D was the true supplier, that Med-Healthline was adding no value

   to the sales transactions, or that Company D was providing an 11% rebate on products for ASC.




                                                      32
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 33 of 85 PageID #: 1727



          127.    Burkhart and Benson concealed from ASC’s owners that Burkhart was a part-owner

   of Med-Healthline and further concealed that Company D was sending ASC’s 11% rebates to

   Med-Healthline.

          128.    Company D sent its invoices to the Facilities, which in turn sent them to ASC’s

   home office. The invoices directed ASC to send payments to Med-Healthline. Once Med-

   Healthline received payment from ASC, Ganote sent 89% of the payment to Company D and kept

   the remaining 11% as a kickback to be shared between Burkhart, Benson and himself.

          129.    Burkhart falsely stated to ASC employees that payments for Company D’s products

   had to be made to Med-Healthline because HHC required ASC to use a local, Indiana-based

   company.

          130.    Burkhart and Benson required ASC to use Company D, even when other vendors

   offered better prices or products.

          131.    Werner oversaw payment of Company D’s invoices and knew that payments were

   being sent to Med-Healthline, even though the invoices were issued by Company D.

          132.    Burkhart attempted to conceal the scheme in part by directing Company D’s

   representative to communicate only with Burkhart about Company D’s sales to ASC.

          133.    Benson admitted that he personally received approximately $10,000 per month in

   kickbacks from the Company D relationship.

          134.    As a result of this scheme, the Executive Defendants, Ganote, Med-Healthline and

   others were fraudulently enriched.

         PREDICATE ACTS ASSOCIATED WITH SCHEME 7: MED-HEALTHLINE

          135.    In relation to the scheme described above, the Executive Defendants, Ganote, and

   Med-Healthline committed the following acts of racketeering any one of which constitutes a

   predicate act pursuant to Scheme 7:


                                                     33
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 34 of 85 PageID #: 1728



                                       PREDICATE ACT 22

                 a.      On or about May 29, 2015, having devised and intended to devise a scheme
                         to defraud and to obtain money and property by means of false and
                         fraudulent pretenses, representations and promises, caused to be delivered
                         through the United States Mail, to be delivered in accordance with the
                         directions thereon, an envelope containing a check to Med-Healthline
                         Supply in the amount of $138,952.75 to pay a fraudulently inflated invoice
                         in violation of United States Code, Title 18, Section 1341.

                                       PREDICATE ACT 23

                 b.      On or about July 3, 2015, having devised and intended to devise a scheme
                         to defraud and to obtain money and property by means of false and
                         fraudulent pretenses, representations and promises, caused to be delivered
                         through the United States Mail, to be delivered in accordance with the
                         directions thereon, an envelope containing a check to Med-Healthline
                         Supply in the amount of $142,220.37 to pay a fraudulently inflated invoice
                         in violation of United States Code, Title 18, Section 1341.

                                       PREDICATE ACT 24

                 c.      On or about August 21, 2015, having devised and intended to devise a
                         scheme to defraud and to obtain money and property by means of false and
                         fraudulent pretenses, representations and promises, caused to be delivered
                         through the United States Mail, to be delivered in accordance with the
                         directions thereon, an envelope containing a check to Med-Healthline
                         Supply in the amount of $205,144.75 to pay a fraudulently inflated invoice
                         in violation of United States Code, Title 18, Section 1341.

                                       PREDICATE ACT 25

                 d.      On or about September 11, 2015, having devised and intended to devise a
                         scheme to defraud and to obtain money and property by means of false and
                         fraudulent pretenses, representations and promises, caused to be delivered
                         through the United States Mail, to be delivered in accordance with the
                         directions thereon, an envelope containing a check to Med-Healthline
                         Supply in the amount of $155,117.15 to pay a fraudulently inflated invoice
                         in violation of United States Code, Title 18, Section 1341.

          G.     Oregon Properties

          136.   Summary of Fraudulent Scheme: Between March and September 2015, Oregon

   Properties overcharged and double-charged ASC for rent on a property located at 2920 East 96th

   Street (“the Property”). The Executive Defendants directed ASC employees to pay the rent on this



                                                     34
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 35 of 85 PageID #: 1729



   property that was to be utilized for ASC Operations personnel and the training of ASC employees.

   During the relevant time period, Oregon Properties was owned by Ganote and Burkhart.

          137.    Burkhart concealed his ownership interest in Oregon Properties from ASC’s

   owners and employees.

          138.    Gemeni Properties, owned by Ganote, purchased the Property in February 2015.

   Gemeni Properties paid approximately $1,000,000 for the Property, and the funds came from shell

   companies owned by Burkhart, Benson, and Ganote, including Finite Capital. Gemeni leased the

   Property to Oregon Properties for $16,000 per month. Acting as a sub-lessor, Oregon Properties

   then charged ASC substantially more for the rental of the Property, as detailed below.

          139.    There were two sub-leases for the Property between Oregon Properties (the sub-

   lessor) and ASC (the sub-lessee). The first lease was dated March 1, 2015 and was for the sublease

   of 2920 East 96th Street (Suites A, B, C and D). The amount of the rent was $48,250 per month.

   The lease was signed by Ganote on behalf of Oregon Properties and by Burkhart on behalf of ASC.

   Prior to execution of the lease, Burkhart instructed Werner on how to wire the lease payments to

   Oregon Properties.

          140.    The second sub-lease was dated July 1, 2015 and was for the sublease of 2920 East

   96th Street (Suite A). The amount of the rent was $32,000 per month. This lease, too, was signed

   by Ganote on behalf of Oregon Properties and by Burkhart on behalf of ASC.

          141.    In July, ASC began paying both lease amounts for a total of $88,750 per month.

   Despite the fact that both leases purported to cover Suite A, the second lease was not an amendment

   to the original March 1st lease. Rather, Burkhart instructed Werner to pay both leases even though

   they were for the same space, and Werner agreed to do so.




                                                       35
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 36 of 85 PageID #: 1730



          142.   As a result of this scheme, the Executive Defendants, Ganote, Oregon Properties

   and others caused losses to ASC.

      PREDICATE ACTS ASSOCIATED WITH SCHEME 8: OREGON PROPERTIES

          143.   In relation to the scheme described above, the Executive Defendants, Ganote, and

   Oregon Properties committed the following acts of racketeering, any one of which constitutes a

   predicate act associated with Scheme 8:

                                       PREDICATE ACT 26

                 a.      On or about February 27, 2015, having devised and intended to devise a
                         scheme to defraud and to obtain money and property by means of false and
                         fraudulent pretenses, representations and promises, caused to be delivered
                         through the United States Mail, to be delivered in accordance with the
                         directions thereon, an envelope containing a check from ASC to Oregon
                         Properties in the amount of $48,250 to satisfy Oregon Properties’ artificially
                         inflated lease agreement in violation of United States Code, Title 18,
                         Section 1341.

                                       PREDICATE ACT 27

                 b.      On or about May 1, 2015, having devised and intended to devise a scheme
                         to defraud and to obtain money and property by means of false and
                         fraudulent pretenses, representations and promises, caused to be delivered
                         through the United States Mail, to be delivered in accordance with the
                         directions thereon, an envelope containing a check from ASC to Oregon
                         Properties in the amount of $56,750 to satisfy Oregon Properties’ artificially
                         inflated lease agreement in violation of United States Code, Title 18,
                         Section 1341.

                                       PREDICATE ACT 28

                 c.      On or about July 1, 2015, having devised and intended to devise a scheme
                         to defraud and to obtain money and property by means of false and
                         fraudulent pretenses, representations and promises, caused to be delivered
                         through the United States Mail, to be delivered in accordance with the
                         directions thereon, an envelope containing a check from ASC to Oregon
                         Properties in the amount of $88,750 to satisfy Oregon Properties’ artificially
                         inflated lease agreement in violation of United States Code, Title 18,
                         Section 1341.




                                                      36
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 37 of 85 PageID #: 1731



                                        PREDICATE ACT 29

                  d.      On or about July 31, 2015, having devised and intended to devise a scheme
                          to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States Mail, to be delivered in accordance with the
                          directions thereon, an envelope containing a check from ASC to Oregon
                          Properties in the amount of $88,750 to satisfy Oregon Properties’ artificially
                          inflated lease agreement in violation of United States Code, Title 18,
                          Section 1341.

          H.      Force Holding Company (“Force Holding”)

          144.    Force Holding is a shell company owned by Ganote that was involved in

   transactions related to ASC’s purchase of alarm systems and safety devices, wound care items,

   and food products. Zoeller was Ganote’s partner in these fraudulent business arrangements, and

   regularly received payments from Force Holding for her role in the Burkhart/Benson Enterprise.

   Force Holding did not provide any value to ASC and was utilized by the Burkhart/Benson

   Enterprise to inflate ASC’s vendor invoices, receive the inflated portion of ASC’s payments, and

   distribute the profits among the members of the Burkhart/Benson Enterprise.

                       1) Alarm Services and Safety Systems

          145.    Summary of Fraudulent Scheme: Company E sold generators, nurse call systems,

   fire alarm systems and other safety devices and services to ASC. Burkhart directed Company E

   to overcharge the Facilities for its products and services and to use those funds to pay kickbacks

   to Ganote via his company Force Holding.

          146.    In December 2013, a representative of Company E received a call from Ganote,

   who requested information about services Company E could provide to ASC. The two set up an

   initial meeting. At this meeting, they discussed ASC’s needs and Company E’s services, including

   nurse call systems.




                                                       37
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 38 of 85 PageID #: 1732



          147.    Approximately a week later, Ganote requested a follow-up meeting, which, this

   time, also included Burkhart. During this meeting, Burkhart told the Company E representative

   that the prices Company E charged ASC for any new products or services should include a 23%

   finder’s fee for Ganote, despite the fact that ASC had already been doing business with Company

   E for years. The representative agreed that Company E would pay Ganote finder’s fees and that

   the fees would be wrapped into the prices that Company E charged to ASC. The same month, the

   Company E representative signed a written contract stating that the finder’s fees would be paid to

   Ganote via Force Holding.

          148.    Burkhart subsequently directed Company E to increase Ganote’s finder’s fee to

   35% of what it charged ASC for its products and services and to wrap the finder’s fee into the

   prices it charged ASC. Company E followed those instructions, issuing false invoices to ASC that

   artificially inflated its prices up to 35% and remitting corresponding kickbacks to Ganote via Force

   Holding. After obtaining the kickbacks, Ganote distributed the funds to Burkhart, Benson, Zoeller,

   and other co-conspirators. Neither Force Holding, Ganote, nor Zoeller added any value to the

   services provided by Company E and were merely used as a means to provide kickbacks to the

   Burkhart/Benson Enterprise.

          149.    Burkhart and Benson directed ASC employees to use Company E as a vendor, even

   when competitors offered better prices and higher quality services. Benson even directed the use

   of Company E for services it was not qualified to perform, including bus lift maintenance.

          150.    Consistent with their pattern, once the Executive Defendants found a vendor who

   would kickback money to them or their co-conspirators, they increased the volume of goods and

   services purchased from that vendor in order to maximize the kickbacks. Beginning in early 2014,

   Company E installed nurse call systems, door lock systems, generators, and camera systems at the




                                                       38
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 39 of 85 PageID #: 1733



   Facilities. In July 2014, the Executive Defendants directed ASC employees to begin using

   Company E for inspections of electrical equipment, resident lifts, and transport vehicle lifts.

   Between August 2014 and the fall of 2015, Company E also provided maintenance services for

   the Facilities’ fire alarm systems, exit lights, nurse call systems, camera systems, door alarm

   systems, generators, sprinkler systems, among other items.

          151.    ASC employees complained about Company E’s work for ASC, including delays

   in their repair efforts, ineptitude in performing maintenance work, vague invoices, and excessive

   charges. The employees also pointed out that Company E had been retained to perform services

   that were unnecessary for certain buildings. When ASC employees complained that Company E’s

   prices seemed unnecessarily high, Burkhart falsely stated that the costs temporarily would be

   higher as a result of transitioning Company E to replace the services of multiple vendors.

          152.    Burkhart directed Company E to send its false invoices directly to him. Burkhart

   then gave the invoices to Werner for payment.

          153.    Benson personally received approximately $20,000 per quarter in kickbacks from

   the Company E relationship between early 2014 and September 2015.

          154.    As a result of this scheme, the Executive Defendants, Ganote and Force Holding

   were fraudulently enriched.

                       PREDICATE ACTS ASSOCIATED WITH SCHEME 9:
                           FORCE HOLDING (ALARM SERVICES)

          155.    In relation to the scheme described above, the Executive Defendants, Ganote, and

   Force Holding committed the following acts of racketeering, any one of which constitutes a

   predicate act to associated with Scheme 9:

                                        PREDICATE ACT 30

                  a.     On or about March 28, 2014, having devised and intended to devise a
                         scheme to defraud and to obtain money and property by means of false and


                                                      39
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 40 of 85 PageID #: 1734



                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States Mail, to be delivered in accordance with the
                          directions thereon, an envelope containing a check in the amount of $251,
                          257.78 to satisfy one of Company E’s artificially inflated invoices in
                          violation of United States Code, Title 18, Section 1341.

                                         PREDICATE ACT 31

                  b.      On or about July 3, 2014, having devised and intended to devise a scheme
                          to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States Mail, to be delivered in accordance with the
                          directions thereon, an envelope containing a check in the amount of
                          $310,109.54 to satisfy one of Company E’s artificially inflated invoices in
                          violation of United States Code, Title 18, Section 1341.

                                         PREDICATE ACT 32

                  c.      On or about July 29, 2014, having devised and intended to devise a scheme
                          to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States Mail, to be delivered in accordance with the
                          directions thereon, an envelope containing a check from Force Holding to
                          GZ LLC in the amount of $3,265.50 as payment to Zoeller for her role in
                          the Burkhart/Benson Enterprise, in violation of United States Code, Title
                          18, Section 1341.

                                         PREDICATE ACT 33

                  d.      On or about August 8, 2014, having devised and intended to devise a
                          scheme to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States Mail, to be delivered in accordance with the
                          directions thereon, an envelope containing a check in the amount of
                          $463,840.15 to satisfy one of Company E’s artificially inflated invoices in
                          violation of United States Code, Title 18, Section 1341.

                  2)      Wound Care Products

          156.    Summary of Fraudulent Scheme: Cardinal Distribution is a shell company created

   by Ganote and owned by Force Holding. Cardinal Distribution sold medical supplies to ASC at a

   price that was artificially inflated by 40% (i.e., 28.57% of the inflated sales price). Cardinal used

   the excess funds to pay kickbacks to the Executive and Vendor Defendants.




                                                        40
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 41 of 85 PageID #: 1735



          157.    Ganote created Cardinal Distribution to distribute to ASC the products of Company

   F, a manufacturer of medical supplies, including wound care supplies, shampoo, glucometers,

   glucometer strips, lancets and medical soap.

          158.    In the spring of 2013, Ganote approached the CEO of Company F about

   undertaking a joint venture to distribute Company F’s products to ASC. Benson subsequently

   promised the CEO that he would persuade ASC’s employees to use Company F’s products that

   could be supplied by Cardinal Distribution.

          159.    In approximately July 2013, Burkhart, Ganote and the CEO of Company F agreed

   that Cardinal Distribution would artificially inflate the prices it charged ASC by 40%, with 10%

   going to Company F as a “management fee” and the other 30% to the Burkhart/Benson Enterprise

   via Force Holding.

          160.    Ganote kept Zoeller apprised of negotiations with Company F, including Burkhart

   and Benson’s involvement. Zoeller and Ganote agreed that they would split Ganote’s share of the

   kickback from Company F approximately 50/50.

          161.    Neither Force Holding nor Cardinal Distribution provided services of value to ASC.

          162.    Burkhart and Benson required ASC employees to use Cardinal Distribution for

   certain medical supplies, despite the fact that ASC employees told them that Cardinal Distribution

   charged more than three times what the Company’s previous medical supply distributor had

   charged.

          163.    Benson told at least one ASC employee that the Company was using Cardinal

   Distribution as a favor to Burkhart.

          164.    At Burkhart’s and Benson’s direction, Cardinal Distribution regularly sent false

   invoices to ASC that contained artificially inflated charges.




                                                       41
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 42 of 85 PageID #: 1736



          165.    Payments by ASC were then funneled through Force Holding to Ganote, Zoeller.

   Ganote regularly wrote checks to GZ LLC from Force Holding’s bank account to pay her for her

   role in the scheme.

          166.    As a result of this scheme, the Executive Defendants, Ganote, Force Holding and

   others were fraudulently enriched.

                       PREDICATE ACTS ASSOCIATED WITH SCHEME 10:
                         FORCE HOLDING (WOUND CARE PRODUCTS)

          167.    In relation to the scheme described above, Burkhart, Benson, Ganote and Force

   Holding committed the following acts of racketeering, any one of which constitutes a predicate act

   in furtherance of Scheme 10:

                                        PREDICATE ACT 34

                  a.      On or about September 27, 2013, having devised and intended to devise a
                          scheme to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States Mail, to be delivered in accordance with the
                          directions thereon, an envelope containing a check to Cardinal Distribution
                          in the amount of $28,182.64 in violation of United States Code, Title 18,
                          Section 1341.

                                        PREDICATE ACT 35

                  b.      On or about February 28, 2014, having devised and intended to devise a
                          scheme to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States Mail, to be delivered in accordance with the
                          directions thereon, an envelope containing a check to Cardinal Distribution
                          in the amount of $32,278.04 in violation of United States Code, Title 18,
                          Section 1341.

                                        PREDICATE ACT 36

                  c.      On or about January 30, 2015, having devised and intended to devise a
                          scheme to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States Mail, to be delivered in accordance with the
                          directions thereon, an envelope containing a check to Cardinal Distribution



                                                      42
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 43 of 85 PageID #: 1737



                         in the amount of $35,329.80 in violation of United States Code, Title 18,
                         Section 1341.

                                        PREDICATE ACT 37

                  d.     On or about March 31, 2015, having devised and intended to devise a
                         scheme to defraud and to obtain money and property by means of false and
                         fraudulent pretenses, representations and promises, caused to be delivered
                         through the United States Mail, to be delivered in accordance with the
                         directions thereon, an envelope containing a check from Force Holding to
                         GZ LLC in the amount of $1,811.29 as payment to Zoeller for her role in
                         the Burkhart/Benson Enterprise, in violation of United States Code, Title
                         18, Section 1341.

                  3)     Food Services

          168.    Summary of Fraudulent Scheme: From approximately early 2014 to September

   2015, Burkhart, Benson, and Ganote conspired to obtain kickbacks disguised as group purchasing

   organization (“GPO”) fees from Company G, a food vendor for the Facilities. Burkhart, Benson,

   and Ganote arranged for Force Holding to receive these purported GPO fees. The fees paid to

   Force Holding were included in the prices that Company G charged the Facilities, even though

   Force Holding provided no services of value to ASC.

          169.    In approximately September 2013, Burkhart, Benson, and Ganote met with

   Company G’s general manger. Burkhart, Benson and Ganote falsely represented during this

   meeting that Force Holding was ASC’s new GPO for food services and that Force Holding needed

   to receive an “administrative fee” for its services. The parties then agreed on a $2.30 per case of

   food markup over the cost of the products and further agreed that out of this markup, $1 per case

   would be paid to Force Holding as an “administrative fee.”

          170.    Burkhart and Company G memorialized the terms of their deal on October 30,

   2013, in an Incentive Program Agreement, resulting in Company G issuing invoices to ASC that

   contained prices on food cases that were improperly inflated by $1 per case.




                                                       43
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 44 of 85 PageID #: 1738



          171.    As Burkhart and Benson were well aware, Force Holding did not provide any

   services of value to ASC in return for the $1 per case.

          172.    As a result of this scheme, Burkhart, Benson, Ganote, Force Holding and others

   were fraudulently enriched.

                       PREDICATE ACTS ASSOCIATED WITH SCHEME 11:
                             FORCE HOLDING (FOOD SERVICES)

          173.    In relation to the scheme described above, Burkhart, Benson, Ganote, and Force

   Holding committed the following acts of racketeering any one of which constitutes a predicate act

   in furtherance of Scheme 11:

                                        PREDICATE ACT 38

                  a.      On or about March 13, 2015, having devised and intended to devise a
                          scheme to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States wires, to be delivered in accordance with the
                          directions thereon, a wire transaction for an “incentive” GPO fee from
                          Company G to Force Holding in the amount of $136,680 in violation of
                          United States Code, Title 18, Section 1341.

                                        PREDICATE ACT 39

                  b.      On or about June 12, 2015, having devised and intended to devise a scheme
                          to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States wires, to be delivered in accordance with the
                          directions thereon, a wire transaction for an “incentive” GPO fee from
                          Company G to Force Holding in the amount of $141,681 in violation of
                          United States Code, Title 18, Section 1341.

                                        PREDICATE ACT 40

                  c.      On or about September 11, 2015, having devised and intended to devise a
                          scheme to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States wires, to be delivered in accordance with the
                          directions thereon, a wire transaction for an “incentive” GPO fee from
                          Company G to Force Holding in the amount of $160,061.98 in violation of
                          United States Code, Title 18, Section 1341.



                                                       44
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 45 of 85 PageID #: 1739



          I.       Ambulance Services

          174.     Summary of Fraudulent Scheme: Zoeller and Ganote obtained kickback payments

   from an ambulance service provider under the guise of “consulting” fees.

          175.     In 2015, Zoeller approached the owner of an ambulance company. Zoeller, Ganote,

   and the owner of the ambulance company met at a Panera Bread restaurant in the Indianapolis

   area. Zoeller represented that Ganote was her partner. Zoeller falsely held herself out as a

   “consultant,” and told the ambulance service provider that she could obtain ASC’s business for

   the ambulance company, but that she required the ambulance company to pay a consulting fee for

   her services.

          176.     The ambulance company agreed, and Burkhart and Benson subsequently directed

   ASC to enter into a preferred provider relationship with the ambulance company. ASC contracted

   with the ambulance company at an inflated rate for patient transport. This rate was inflated because

   the ambulance company paid a portion of each payment to Zoeller and Ganote, through Ganote’s

   company BTS Solutions.

          177.     After BTS Solutions received the kickback payment, Ganote distributed the funds

   to Burkhart and Zoeller.

          178.     As a result of this scheme, Burkhart, Ganote, and Zoeller were fraudulently

   enriched.

     PREDICATE ACTS ASSOCIATED WITH SCHEME 12: AMBULANCE COMPANY

          179.     In relation to the scheme described above, Burkhart, Zoeller, Ganote, and BTS

   Solutions committed the following acts of racketeering, any one of which constitutes a predicate

   act associated with Scheme 12:




                                                       45
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 46 of 85 PageID #: 1740



                                          PREDICATE ACT 41

                   a.      On or about June 12, 2015, having devised and intended to devise a scheme
                           to defraud and to obtain money and property by means of false and
                           fraudulent pretenses, representations and promises, caused to be delivered
                           through the United States Mail, to be delivered in accordance with the
                           directions thereon, an envelope containing a check from ASC to the
                           ambulance company in the amount of $4,110 to satisfy an artificially
                           inflated invoice in violation of United States Code, Title 18, Section 1341.

                                          PREDICATE ACT 42

                   b.      On or about July 10, 2015, having devised and intended to devise a scheme
                           to defraud and to obtain money and property by means of false and
                           fraudulent pretenses, representations and promises, caused to be delivered
                           through the United States Mail, to be delivered in accordance with the
                           directions thereon, an envelope containing a check from ASC to the
                           ambulance company in the amount of $7,175 to satisfy an artificially
                           inflated invoice in violation of United States Code, Title 18, Section 1341.

   II.    KICKBACKS FROM SHAM CIRCLE CONSULTING CONTRACT

          180.     Summary of Fraudulent Scheme: In June 2008, Burkhart and Benson directed ASC

   to enter into a consulting agreement with Circle Consulting, a company owned by Josh Burkhart,

   Burkhart’s brother. Between June 2008 and the fall of 2015, Circle Consulting billed ASC, and

   ASC paid Circle Consulting $36,000 approximately twice per year. However, Circle Consulting

   never provided any consulting services of value to ASC.

          181.     In June 2008, under the direction of Burkhart and Benson, ASC entered into a

   consulting agreement with Circle Consulting pursuant to which ASC would pay Circle Consulting

   $144,000      per    year   for   consulting   regarding   ASC’s    business   locations,   internal

   marketing/development, and general advising services.

          182.     For the next seven years, Circle Consulting billed ASC, and ASC paid Circle

   Consulting $36,000 approximately twice per year.

          183.     The invoices from Circle Consulting to ASC falsely stated that Circle Consulting

   provided Medicaid rate consulting services, not the services specified in the consulting agreement.


                                                        46
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 47 of 85 PageID #: 1741



   Neither Circle Consulting nor Josh Burkhart on behalf of Circle Consulting provided services of

   value or any of the services specified in either the consulting agreement or the invoices.

          184.    Werner paid the Circle Consulting invoices at Burkhart’s direction without

   verifying that services were provided by Circle Consulting and despite knowing that Josh

   Burkhart, Burkhart’s brother, owned Circle Consulting. Werner also knew that ASC did not retain

   Circle Consulting to provide Medicaid consulting services because Bradley and Associates

   performed those services for ASC. Finally, Werner knew that Josh Burkhart was a salaried

   employee at Bradley and Associates during the time Josh Burkhart purportedly owned and

   operated Circle Consulting.

          185.    As a result of this scheme, the Executive Defendants, Josh Burkhart, and Circle

   Consulting caused losses to ASC.

      PREDICATE ACTS ASSOCIATED WITH SCHEME 13: CIRCLE CONSULTING

          186.    In relation to the scheme described above, the Executive Defendants, Josh

   Burkhart, and Circle Consulting committed the following acts of racketeering, any one of which

   constitutes a predicate act associated with Scheme 13:

                                        PREDICATE ACT 43

                  a.      On or about July 22, 2008, having devised and intended to devise a scheme
                          to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States Mail, to be delivered in accordance with the
                          directions thereon, an envelope containing a check to Circle Consulting
                          from ASC in the amount of $72,000 in violation of United States Code, Title
                          18, Section 1341.

                                        PREDICATE ACT 44

                  b.      On or about July 20, 2012, having devised and intended to devise a scheme
                          to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States Mail, to be delivered in accordance with the
                          directions thereon, an envelope containing a fraudulent invoice from Circle


                                                       47
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 48 of 85 PageID #: 1742



                        Consulting to ASC in the amount of $36,000 in violation of United States
                        Code, Title 18, Section 1341.

                                      PREDICATE ACT 45

                 c.     On or about January 20, 2014, having devised and intended to devise a
                        scheme to defraud and to obtain money and property by means of false and
                        fraudulent pretenses, representations and promises, caused to be delivered
                        through the United States Mail, to be delivered in accordance with the
                        directions thereon, an envelope containing a fraudulent invoice from Circle
                        Consulting to ASC in the amount of $36,000 in violation of United States
                        Code, Title 18, Section 1341.

                                      PREDICATE ACT 46

                 d.     On or about July 25, 2014, having devised and intended to devise a scheme
                        to defraud and to obtain money and property by means of false and
                        fraudulent pretenses, representations and promises, caused to be delivered
                        through the United States Mail, to be delivered in accordance with the
                        directions thereon, an envelope containing a check from ASC to Circle
                        Consulting in the amount of $36,000 to satisfy the terms of the sham
                        consulting agreement in violation of United States Code, Title 18, Section
                        1341.

   III.   PROVISION AND CONCEALMENT OF UNAPPROVED BONUSES

          187.   Beginning at least by 2011 and continuing until September 15, 2015, the Executive

   Defendants caused ASC to pay them millions of dollars in excessive compensation, including by

   directing ASC’s accounting staff to pay them quarterly bonuses that ASC’s owners did not know

   about or approve.

          188.   The Executive Defendants knew that these bonuses were not approved by ASC’s

   owners because the quarterly bonuses were not included in the compensation terms of their

   employment agreements and/or their employment agreements were not signed by or otherwise

   approved by ASC’s owners.

          189.   Burkhart directed Werner to engage in improper accounting practices to hide these

   unapproved bonuses, including redirecting these bonus allocations from ASC’s salary account to

   Burkhart’s own special ASC expenditure account that he utilized for his fraudulent schemes,


                                                    48
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 49 of 85 PageID #: 1743



   namely 20120 (“other accruals”), and ultimately using ASC’s management fee revenue to pay

   back the debits in Burkhart’s special account, without the approval or knowledge of ASC’s owners.

          190.    In total, for this fraudulent scheme, the Executive Defendants caused ASC to pay

   them more than $14.1 million in improper and unauthorized bonuses between 2011 and 2015.

               PREDICATE ACTS ASSOCIATED WITH BURKHART BONUSES

          191.    In relation to the scheme described above, the Executive Defendants committed the

   following acts of racketeering by paying outsized bonuses to Burkhart, any one of which

   constitutes a predicate act associated with the third category of schemes:

                                        PREDICATE ACT 47

                  a.     On or about June 22, 2011, having devised and intended to devise a scheme
                         to defraud and to obtain money and property by means of false and
                         fraudulent pretenses, representations and promises, caused to be delivered
                         through the United States wires, to be delivered in accordance with the
                         directions thereon, a wire transaction from ASC to Burkhart an inflated
                         bonus of $120,000 in violation of United States Code, Title 18, Section
                         1341.

                                        PREDICATE ACT 48

                  b.     On or about October 17, 2011, having devised and intended to devise a
                         scheme to defraud and to obtain money and property by means of false and
                         fraudulent pretenses, representations and promises, caused to be delivered
                         through the United States wires, to be delivered in accordance with the
                         directions thereon, a wire transaction to provide an inflated bonus from ASC
                         to Burkhart in an amount of $135,000 in violation of United States Code,
                         Title 18, Section 1341.

                                        PREDICATE ACT 49

                  c.     On or about December 6, 2012, having devised and intended to devise a
                         scheme to defraud and to obtain money and property by means of false and
                         fraudulent pretenses, representations and promises, caused to be delivered
                         through the United States wires, to be delivered in accordance with the
                         directions thereon, a wire transaction for an inflated bonus from ASC to
                         Burkhart in an amount of $175,000 in violation of United States Code, Title
                         18, Section 1341.




                                                       49
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 50 of 85 PageID #: 1744



                                        PREDICATE ACT 50

                  d.     On or about July 1, 2015, having devised and intended to devise a scheme
                         to defraud and to obtain money and property by means of false and
                         fraudulent pretenses, representations and promises, caused to be delivered
                         through the United States wires, to be delivered in accordance with the
                         directions thereon, a wire transaction for an inflated bonus from ASC to
                         Burkhart in an amount of $188,000 in violation of United States Code, Title
                         18, Section 1341.

                 PREDICATE ACTS ASSOCIATED WITH BENSON BONUSES

          192.    In relation to the scheme described above, the Executive Defendants committed the

   following acts of racketeering by paying outsized bonuses to Benson, any one of which constitutes

   a predicate act associated with the third category of schemes:

                                        PREDICATE ACT 51

                  a.     On or about October 17, 2011, having devised and intended to devise a
                         scheme to defraud and to obtain money and property by means of false and
                         fraudulent pretenses, representations and promises, caused to be delivered
                         through the United States wires, to be delivered in accordance with the
                         directions thereon, a wire transaction to provide an inflated bonus from ASC
                         to Benson in an amount of $165,000 in violation of United States Code,
                         Title 18, Section 1341.

                                        PREDICATE ACT 52

                  b.     On or about December 6, 2012, having devised and intended to devise a
                         scheme to defraud and to obtain money and property by means of false and
                         fraudulent pretenses, representations and promises, caused to be delivered
                         through the United States wires, to be delivered in accordance with the
                         directions thereon, a wire transaction for an inflated bonus from ASC to
                         Benson in an amount of $200,000 in violation of United States Code, Title
                         18, Section 1341.

                                        PREDICATE ACT 53

                  c.     On or about July 1, 2015, having devised and intended to devise a scheme
                         to defraud and to obtain money and property by means of false and
                         fraudulent pretenses, representations and promises, caused to be delivered
                         through the United States wires, to be delivered in accordance with the
                         directions thereon, a wire transaction for an inflated bonus from ASC to
                         Benson in an amount of $325,000 in violation of United States Code, Title
                         18, Section 1341.



                                                      50
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 51 of 85 PageID #: 1745



                 PREDICATE ACTS ASSOCIATED WITH WERNER BONUSES

          193.    In relation to the scheme described above, the Executive Defendants committed the

   following acts of racketeering by paying outsized bonuses to Werner, any one of which constitutes

   a predicate act associated with the third category of schemes:

                                         PREDICATE ACT 54

                  a.      On or about October 17, 2011, having devised and intended to devise a
                          scheme to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States wires, to be delivered in accordance with the
                          directions thereon, a wire transaction to provide an inflated bonus from ASC
                          to Werner in an amount of $135,000 in violation of United States Code,
                          Title 18, Section 1341.

                                         PREDICATE ACT 55

                  b.      On or about December 6, 2012, having devised and intended to devise a
                          scheme to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States wires, to be delivered in accordance with the
                          directions thereon, a wire transaction for an inflated bonus from ASC to
                          Werner in an amount of $150,000 in violation of United States Code, Title
                          18, Section 1341.

                                         PREDICATE ACT 56

                  c.       On or about July 1, 2015, having devised and intended to devise a scheme
                          to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States wires, to be delivered in accordance with the
                          directions thereon, a wire transaction for an inflated bonus from ASC to
                          Werner in an amount of $200,000 in violation of United States Code, Title
                          18, Section 1341.

   IV.    REIMBURSEMENT OF INAPPROPRIATE EXPENDITURES

          A.      Gifts and Entertainment

          194.    Burkhart and Benson also caused ASC to reimburse excessive and inappropriate

   costs for their benefit, including personal travel and entertainment.




                                                        51
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 52 of 85 PageID #: 1746



          195.    Between 2012 and 2015, Burkhart and Benson charged excessive expenses to ASC,

   including but not limited to:

                  •       Over $1.6 million for sporting events;

                  •       Over $234,000 in charitable contributions;

                  •       Over $217,000 for gifts;

                  •       Over $73,000 for gift cards;

                  •       Over $140,000 for travel to China;

                  •       Over $367,000 for business travel;

                  •       Over $289,000 in travel expenses for personal travel; and

                  •       Nearly $40,000 in political contributions.

          196.    Some of the personal travel expenses were for golf trips for Burkhart and his

   associates to some of the most expensive golf resorts in the country. Burkhart and others often

   traveled to these resorts by private jets paid for with ASC’s funds. Burkhart and others enjoyed

   the services of private masseuses and charged those expenses as well to ASC.

          197.    Burkhart and Benson submitted to ASC requests for reimbursements for these

   expenditures that falsely stated and or concealed the true purpose of the expenditures.

          198.    Burkhart and Benson were well aware that these personal expenditures violated the

   terms of their employment agreements and ASC’s employee policies.

          199.    In an effort to conceal the beneficiaries of Burkhart’s excessive spending on golf

   trips, Burkhart directed his executive assistant to provide only his guests’ first names to the golf

   resort, and to use “Burkhart” as the last name for each guest. Burkhart further directed his

   executive assistant to always book private dining rooms for him and his guests and to book the spa

   treatments for after hours.




                                                         52
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 53 of 85 PageID #: 1747



          200.    In total, ASC paid over $3.1 million between 2012 and 2015 as a result of

   Burkhart’s and Benson’s fraudulent expense reimbursement requests.

         PREDICATE ACTS ASSOCIATED WITH GIFTS AND ENTERTAINMENT

          201.    In relation to the scheme described above, Burkhart and Benson committed the

   following acts of racketeering, any one of which constitutes a predicate act associated with fourth

   category of schemes:

                                        PREDICATE ACT 57

                  a.      On or about June 7, 2013, having devised and intended to devise a scheme
                          to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States Mail, to be delivered in accordance with the
                          directions thereon, an envelope containing an invoice to ASC from The
                          Greenbrier, a golf resort, in the amount of $25,401.60 in violation of United
                          States Code, Title 18, Section 1341.

                                        PREDICATE ACT 58

                  b.      On or about August 7, 2013, having devised and intended to devise a
                          scheme to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States Mail, to be delivered in accordance with the
                          directions thereon, an envelope containing a check from ASC to Brinker’s
                          Jewelers in the amount of $80,464 to pay for eight watches that were
                          subsequently distributed by the Executive Defendants in violation of United
                          States Code, Title 18, Section 1341.

                                        PREDICATE ACT 59

                  c.      On or about June 10, 2014, having devised and intended to devise a scheme
                          to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States Mail, to be delivered in accordance with the
                          directions thereon, an envelope containing an invoice to ASC from The
                          Greenbrier, a golf resort, in the amount of $31,905.24 in violation of United
                          States Code, Title 18, Section 1341.

                                        PREDICATE ACT 60

                  d.      On or about September 27, 2014, having devised and intended to devise a
                          scheme to defraud and to obtain money and property by means of false and



                                                       53
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 54 of 85 PageID #: 1748



                         fraudulent pretenses, representations and promises, caused to be delivered
                         through the United States wires, to be delivered in accordance with the
                         directions thereon, a wire transaction from ASC to Raleigh Limited Inc. for
                         $10,000 worth of gift cards in violation of United States Code, Title 18,
                         Section 1341.

                                       PREDICATE ACT 61

                 e.      On or about June 11, 2015, having devised and intended to devise a scheme
                         to defraud and to obtain money and property by means of false and
                         fraudulent pretenses, representations and promises, caused to be delivered
                         through the United States Mail, to be delivered in accordance with the
                         directions thereon, an envelope containing an invoice to ASC from The
                         Greenbrier, a golf resort, in the amount of $32,756.94 in violation of United
                         States Code, Title 18, Section 1341.

   V.     FRAUDULENT MISDIRECTION OF CORPORATE OPPORTUNITIES

          202.   Burkhart, Benson, and certain Vendor Defendants, as set forth below, fraudulently

   misdirected corporate opportunities that should have gone to ASC through false statements and

   material omissions. These fraudulent schemes involved the following activities, perpetuated by

   the Burkhart/Benson Enterprise through habitual mail and wire fraud:

          A.     Real Estate Transactions Involving Put and Consulting Payments to
                 Burkhart-Controlled Entities

          203.   Between 2003 and 2015, when Facilities were purchased and brought into the

   HHC/ASC network of Facilities, HHC and ASC executed new management agreements (or

   amended existing agreements) to govern their relationship.

          204.   Beginning in January 2003 and several times thereafter, through approximately

   February 2012, ASC’s owners/affiliates entered into agreements to lease Facilities to HHC and to

   sell the personal property of the Facilities to HHC. This was done pursuant to various lease

   agreements and asset purchase agreements. Each time this occurred, HHC and ASC entered into

   a management agreement or amended existing managements agreements providing for ASC’s




                                                      54
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 55 of 85 PageID #: 1749



   management of the daily operations of these Facilities.            These agreements contained “put”

   provisions which required another entity to stand in HHC’s shoes under certain circumstances.

           205.    The put provisions in these initial agreements with ASC affiliates transferred all of

   its operational responsibility for the Facilities and its related lease obligations to ASC’s owners,

   prior to the lease expiration dates, if HHC chose to exit the nursing home operations. The asset

   purchase agreements between HHC and ASC’s owners called for HHC to pay the owners a “put

   payment” if, and only after, HHC actually exercised the put option requiring ASC’s ownership

   group to assume HHC’s duties as the lessee and licensed operator of these Facilities. The put

   payment in these early transactions between HHC and ASC’s owners was intended to provide

   ASC’s owners, acting as the “putees,” with sufficient short-term operating capital to be able to

   assume the operational and lease obligations related to the subject Facilities.

           206.    Between August 2012 and July 2015, Burkhart, purportedly acting as ASC’s

   representative, was involved in numerous transactions (hereinafter referred to as “the later

   transactions”) involving (1) HHC’s acquisition of the operations and leases of nursing homes from

   third parties and (2) the sale of certain Facilities’ real estate to third parties (i.e., “lessors”). Each

   of these transactions resulted in ASC and HHC entering into new management agreements

   providing for ASC’s management of the daily operations of these Facilities.

           207.    During the course of negotiating and executing the later transactions, Burkhart

   made false statements to ASC’s owners and failed to disclose material information to them in order

   to fraudulently divert to himself millions of dollars that otherwise would have gone to ASC’s

   owners. Burkhart’s misrepresentations and material omissions, as detailed below, enabled his own

   Crusader entities to act as the “putee” for HHC instead of ASC’s owners. In these later transactions

   (both unbeknownst to ASC’s owners and unlike the put terms in the earlier transactions with the




                                                          55
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 56 of 85 PageID #: 1750



   owners), HHC agreed to pay and did pay Burkhart’s Crusader entities upfront put payments upon

   the closing of each transaction, all pursuant to put agreements between HHC and Burkhart’s

   Crusader entities. The Crusader entities also entered into put-related agreements with various

   third-party lessors, which called for the third-party lessors to make additional payments to

   Burkhart’s Crusader entities.

          208.    For all of the later transactions listed below, Burkhart, via his Crusader entities,

   fraudulently obtained for himself and other members of the Enterprise the put-related funds that

   otherwise would have gone to ASC’s owners by (1) falsely stating to the owners and/or misleading

   them to believe that neither he nor the Crusader entities would earn any funds by agreeing to act

   as the putee and that the sole benefit to acting as the putee would be Burkhart’s ability to continue

   managing the Facilities if HHC exercised its put option, (2) concealing from the owners the fact

   that the put-related payment opportunities in the later transactions were substantially better than

   they were in the past due to the millions of dollars in upfront and installment payments being

   offered to the putee via put agreements with HHC, covenant support agreements with lessors, and

   a consulting agreement with a lessor, (3) falsely stating to the third party lessors and HHC that

   ASC’s owners were not interested in the current put opportunities, knowing full well that he had

   misrepresented the true value of these opportunities to ASC’s owners, and (4) making other false

   statements and material omissions as detailed below.

                          a.       2012 Omega Healthcare Investors Transactions

          209.    In July 2012, the ASC ownership group decided to sell the underlying real property

   and leases of 17 Facilities to a Real Estate Investment Trust (“REIT”) called Omega Healthcare

   Investors, Inc. (“Omega”). These 17 Facilities were already leased to and operated by HHC under

   agreements with the ASC owner group. After this transaction, HHC continued to lease these same

   Facilities from Omega (rather than the ASC owners) and to act as the licensed operator. ASC


                                                        56
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 57 of 85 PageID #: 1751



   continued to manage these Facilities for HHC as well as another 13 Facilities which had been

   recently purchased by Omega and leased to HHC.

          210.    Once again, HHC agreed to lease and operate these Facilities (now owned by

   Omega) and sought and obtained a put.

          211.    Not knowing that the basic structure of the put arrangement had changed and that

   ASC had the opportunity to obtain substantial sums of money upfront, throughout the life of the

   lease, and upon the future exercise of the put, ASC’s owners were not interested in ASC accepting

   puts on properties they no longer owned or never previously owned. Burkhart did not disclose to

   ASC that the Omega Facilities’ put opportunity and the later put opportunities detailed below were

   different from past put agreements with the ASC owners because they involved millions of dollars

   in upfront and ongoing installment payments to the putee, irrespective of whether the put option

   was ever exercised.

          212.    In the spring of 2012, Burkhart assisted the ASC ownership group in negotiating

   the sale/purchase price for the 17 Facilities which were to be sold to Omega. A tentative sale price

   was agreed upon sometime around March 2012. About a month later, Burkhart falsely stated to

   the ASC ownership group that due to HHC’s requirement of a put, Omega had valued the

   properties at less than the originally discussed sale price and had reduced its offer by approximately

   $22 million for the collective 17 Facilities. After much deliberation, the ASC ownership group

   agreed to the price reduction and proceeded with the sale, which closed toward the end of the

   summer in 2012. Burkhart told the ASC owners that he and a business associate were forming a

   company (i.e. a Crusader entity) to take the put, which would enable the transaction to occur and

   go forward. Burkhart did not disclose to the ASC ownership group that Omega had agreed to pay

   his Crusader entity approximately $22 million in “Covenant Support” fees as part of the put




                                                        57
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 58 of 85 PageID #: 1752



   transaction. The sums that Omega agreed to pay to Burkhart, unbeknownst the ASC ownership

   group, was the same amount as the reduction in the purchase/sale price for the 17 Facilities.

            213.   Burkhart (via one of his Crusader entities) and HHC entered into a Put Agreement

   covering the Omega Facilities on August 31, 2012. Pursuant to the Put Agreement on the Omega-

   owned Facilities, Crusader received a $2 million upfront payment. Pursuant to the Operations and

   Transfer Agreement between the parties (which was a pre-negotiated agreement that was an exhibit

   to the Put Agreement), Crusader would receive an additional cash payment of $16.5 million if the

   put was ever exercised.

            214.   Crusader and Omega also entered into a Covenant Support Agreement on August

   31, 2012. Pursuant to this agreement, Omega agreed to pay Crusader a total of $22,535,800 in

   installment payments (i.e. $1,126,790 every six months commencing on February 28, 2013). The

   agreement required no significant services from Crusader. Further, in essence, the ASC ownership

   group, by accepting a price reduction of $22 million, had unknowingly and unwittingly funded the

   $22 million in payments to Burkhart, all of which Burkhart concealed from the ASC ownership

   group.

                            b.   2012 Rothner Transactions

            215.   In approximately September 2012, HHC entered into another new lease agreement

   with Eric Rothner that covered 11 Facilities for which Rothner owned the real estate. Again, a put

   was required as a condition to entering into the transaction, and Burkhart’s Crusader entity

   received substantial upfront sums for agreeing that Crusader would accept a put of the leases and

   operations should the put option be exercised in the future. This arrangement was pursuant to a

   Put Agreement with HHC for the Rothner buildings and another Covenant Support Agreement,

   this time with Rother.




                                                      58
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 59 of 85 PageID #: 1753



          216.    Crusader and HHC entered into a Put Agreement covering the Rothner Facilities

   on September 1, 2012. Pursuant to the agreement, Crusader received $500,000 in an upfront

   payment.

          217.    Crusader and Rothner also entered into a Covenant Support Agreement on

   September 1, 2012. Pursuant to this agreement, Rothner agreed to pay Crusader a total of

   $2,750,000 in installment payments of $275,000 on an annual basis for ten years beginning on

   September 1, 2012. The Covenant Support Agreement required no significant services from

   Crusader, and Crusader did nothing to provide value for these payments.

                          c.      2013 Omega Transactions

          218.    In October 2013, Bill Smith sold the real estate of four Facilities to Omega, and the

   lease agreement between HHC and Omega was amended to add these Facilities. Burkhart was

   actively involved in negotiating the sale price on behalf of HHC. When Bill Smith refused to agree

   to the proposed sales price, Burkhart offered that ASC would pay him the additional sums he

   sought by providing Smith with a consulting agreement in which ASC ostensibly agreed to pay

   Smith approximately $1.2 million (i.e., $25,000 in monthly installments over a four-year period)

   in return for services which had no value, were never rendered, and were never intended to be

   rendered. Burkhart entered into this agreement on behalf of ASC without the knowledge or

   permission of ASC’s owners. Smith ultimately agreed to Burkhart’s proposed terms, and the

   transaction was closed. Burkhart’s Crusader entity was paid another substantial upfront lump sum

   payment through another Put Agreement with HHC. The installment payments to Crusader from

   Omega also were increased via an Amended Covenant Support Agreement in exchange for

   Crusader agreeing to accept a possible future put for the additional Bill Smith Facilities if HHC

   chose to exercise its put option.




                                                       59
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 60 of 85 PageID #: 1754



          219.    Crusader and HHC entered into a Put Agreement covering Smith’s Facilities on

   October 31, 2013. Per the agreement, Crusader received $400,000 upfront upon the close of the

   transaction.

          220.    Crusader and Omega also entered into an Amended Covenant Support Agreement

   on October 31, 2013. Pursuant to the amended agreement, Omega agreed to increase its total

   installment payments to Crusader to $23.6 million, specifically a payment every six months in the

   amount of $1,186,644.

                          d.      2014 Ben Hur Facility Transactions

          221.    In the summer of 2014, Dan Houston sold the operations of a Facility called Ben

   Hur to HHC. Once again, a put was required as a condition to the acquisition of this Facility, and

   an ostensible seller to HHC (i.e. Houston) was not satisfied with the sales price offered by HHC.

   Burkhart agreed to sweeten the deal for Houston by agreeing that ASC would pay him $160,000

   pursuant to a consulting agreement (i.e., $10,000 per month for 36 months). The consulting

   agreement provided for valueless services that were never intended to be rendered. Burkhart did

   not disclose the sham consulting agreement to the ASC owners.             Pursuant to another Put

   Agreement with HHC, Burkhart, through another Crusader entity, agreed that Crusader would

   accept a future put for the Facility if HHC chose to exercise its put option.

          222.     Crusader and HHC entered into the Put Agreement covering the Ben Hur Facility

   on August 1, 2014. Pursuant to the agreement, Crusader received $250,000 upfront upon the close

   of the transaction and Houston entered into a sham consulting agreement ostensibly with ASC for

   $160,000 for valueless services.

                          e.      2015 Formation Transactions

          223.    In the summer of 2015, a company called Extendicare sold the real estate of certain

   Facilities to a healthcare REIT called Formation Capital (“Formation”). HHC leased 17 of the


                                                        60
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 61 of 85 PageID #: 1755



   Extendicare Facilities in Indiana from Formation and became the operator for these Facilities. A

   put was required as a condition to its agreement to lease and operate the Extendicare Facilities.

   ASC again acted as the manager of these Facilities. Burkhart (via another Crusader company,

   JACCD LLC d/b/a Crusader IV) was paid additional upfront payments through a Put Agreement

   with HHC and a Consulting Agreement with Formation, in exchange for agreeing that Crusader

   would act as the putee for these Facilities if HHC chose to exercise its put option.

          224.    Crusader and HHC entered into a Put Agreement covering Formation’s Facilities

   on July 1, 2015. Per the agreement, Crusader received $850,000 in an upfront put payment.

          225.    Crusader and Formation also entered into a “Consulting Agreement” on July 1,

   2015, another method by which Crusader was paid for taking the put. Per the Consulting

   Agreement, Formation agreed to pay Crusader $4.1 million in installment payments, namely

   $525,000 on a quarterly basis beginning on October 1, 2015.

          226.    Burkhart and Formation agreed that the payments Formation made to Crusader

   would be called “consulting payments” rather than covenant support payments to ensure that

   Formation was not over-paying in taxes, but the purpose of the payments was to compensate

   Crusader for taking the put. Burkhart did not inform HHC that the covenant support payments

   would be referred to as consulting payments in Crusader’s agreement with Formation.

                          f.     Put-Related Losses

          227.    As a result of Burkhart’s conduct, Burkhart (via the Crusader entities) received at

   least $4 million dollars from the Put Agreements, over $8 million dollars from the undisclosed

   Covenant Support Agreements, and was scheduled to receive approximately $22.7 million

   additional dollars from the Covenant Support and Consulting Agreements. Thus, acting in concert,

   Burkhart and his Crusader entities defrauded ASC out of over $34.7 million dollars in upfront put

   payments, Covenant Support Agreement payments, and consulting fees.


                                                       61
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 62 of 85 PageID #: 1756



      PREDICATE ACTS ASSOCIATED WITH THE REAL ESTATE TRANSACTIONS

          228.    In relation to the scheme described above, Burkhart and the Crusader entities

   committed the following acts of racketeering, any one of which constitutes a predicate act

   associated with the fifth category of frauds:

                                         PREDICATE ACT 62

                  a.      On or about August 30, 2012, having devised and intended to devise a
                          scheme to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations, and promises, caused to be delivered
                          through the United States Mail, to be delivered in accordance with the
                          directions thereon, an envelope containing a check to Crusader I in the
                          amount of $2,000,000 in violation of United States Code, Title 18, Section
                          1341.

                                         PREDICATE ACT 63

                  b.      On or about December 20, 2012 having devised and intended to devise a
                          scheme to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States Mail, to be delivered in accordance with the
                          directions thereon, an envelope containing a check to Crusader II in the
                          amount of $500,000 in violation of United States Code, Title 18, Section
                          1341.

                                         PREDICATE ACT 64

                  c.      On or about July 24, 2014, having devised and intended to devise a scheme
                          to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States Mail, to be delivered in accordance with the
                          directions thereon, an envelope containing a check to Crusader III in the
                          amount of $250,000 in violation of United States Code, Title 18, Section
                          1341.

                                         PREDICATE ACT 65

                  d.      On or about July 1, 2015 having devised and intended to devise a scheme
                          to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States Mail, to be delivered in accordance with the
                          directions thereon, an envelope containing a check to Crusader IV in the
                          amount of $850,000 in violation of United States Code, Title 18, Section
                          1341.



                                                      62
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 63 of 85 PageID #: 1757



          B.     The Chinese Joint Venture

          229.   Burkhart and Benson fraudulently acquired additional funds that should have gone

   to ASC as a result of a joint venture with a Chinese company called CHJ Investments Co., Ltd.

   (“CHJ”). In December 2013, Burkhart, Benson, and an Indiana businessman who put Burkhart in

   touch with the Chinese contacts flew to China to discuss entering into a joint venture to develop

   nursing homes in China. Throughout the negotiations, Burkhart falsely represented to CHJ that

   he was acting on behalf of ASC. Burkhart also falsely represented to ASC’s owners that he was

   pursing this development opportunity in China on behalf of ASC.

          230.   Unbeknownst to ASC’s owners, however, Burkhart formed a shell company in

   January 2014 with a deceptively similar name and initials, “American Senior Care,” to receive

   consulting payments from CHJ, while Burkhart used ASC’s resources to provide the consulting

   services. All the while, Burkhart falsely represented to ASC’s owners that he was pursuing

   business opportunities with CHJ on behalf of ASC.

          231.   After forming American Senior Care, Burkhart signed four separate agreements

   related to the provision of consulting services to CHJ: (1) a Market Positioning and Design

   Consulting Service Contract for the Dan Dian Senior Housing/Retirement Community, signed in

   March 2014; (2) a Memorandum of Understanding on Cooperation, signed in April 2014; (3) a

   Market Positioning and Design Consulting Service Contract for the Zhu Xinzhuang Senior

   Housing/Retirement Community; and (4) an Operation Management Consulting Service Contract

   for Yizhuang Project, signed in November 2014. On information and belief, Burkhart signed all

   four contracts on behalf of American Senior Care.

          232.   The Market Positioning and Design Consulting Service Contracts and the

   Operation Management Consulting Service Contract provided for CHJ to wire payments for the

   consulting services to American Senior Care rather than ASC. The account into which payments


                                                       63
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 64 of 85 PageID #: 1758



   were made was a Fifth Third account number 7655829559, which was not an ASC account. In

   total, the contracts called for $684,900 in consulting fees to be paid to American Senior Care, all

   of which should have gone to ASC but were fraudulently usurped by the Burkhart/Benson

   Enterprise.

          233.    Burkhart Benson, and members of the Burkhart/Benson Enterprise concealed from

   ASC’s owners that American Senior Care entered into consulting agreements with CHJ and

   received payments as a result of the venture. Indeed, when ASC’s owners asked Burkhart for a

   status on the business opportunity in China, Burkhart falsely suggested to ASC’s owners that the

   joint venture had not resulted in any earnings. He stated that ASC would not be doing any

   development work in China but “might” do some consulting work at some point in the future.

          234.    In addition to the consulting fees usurped by the Benson/Burkhart Enterprise, ASC

   suffered additional loss caused by the fraudulent consulting arrangement with CHJ because the

   Benson/Burkhart Enterprise used substantial ASC resources to carry out the fraud. Specifically,

   Burkhart and Benson instructed ten ASC employees to commit substantial time and effort to the

   project while they were supposed to be contributing that time and effort to ASC. One ASC

   employee in particular spent up to 20 hours per week working on the China consulting project.

   Burkhart also ordered that this employee receive a $20,000 bonus (paid by ASC) for the

   employee’s work on the China project. Burkhart fraudulently misrepresented to the employee that

   ASC had already received $250,000 in consulting payments from CHJ when, in reality, ASC had

   not and would not receive any money due to the Burkhart/Benson Enterprise’s fraud.

          235.    The Market Positioning and Design Consulting Contract for the Dan Dian

   Community also provided that the consulting fee paid by CHJ would cover travel costs for “10




                                                       64
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 65 of 85 PageID #: 1759



   person-time trips to Beijing, China.” Nevertheless, as described above, Burkhart and Benson

   expensed over $140,000 to ASC for travel to China, thereby causing additional loss to ASC.

          236.    Burkhart, Benson, and members of the Burkhart/Benson Enterprise’s fraudulent

   conduct with respect to the China venture caused the following loss to ASC: (1) $684,900 in lost

   consulting fees; (2) over $140,000 in fraudulent travel expenses for trips to China; (3) $7,754 in

   legal fees for services that benefitted American Senior Care at the expense of ASC; (4) a $20,000

   bonus paid by ASC to an ASC employee for his work on the venture, and (5) additional loss caused

   by the devotion of ASC employee resources to a project that did not benefit ASC.

          PREDICATE ACTS ASSOCIATED WITH THE CHINESE JOINT VENTURE

          237.    In relation to the scheme described above, Burkhart, Benson and American Senior

   Care committed the following acts of racketeering, any one of which constitutes a predicate act

   associated with the fifth category of frauds:

                                         PREDICATE ACT 66

                  a.      On or about September 11, 2014, having devised and intended to devise a
                          scheme to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States wires, to be delivered in accordance with the
                          directions thereon, a wire transaction in the form of a “consulting” fee from
                          CHJ Investments Co., Ltd. to American Senior Care, LLC in the amount of
                          $24,730 in violation of United States Code, Title 18, Section 1341.

                                         PREDICATE ACT 67

                  b.      On or about September 11, 2014, having devised and intended to devise a
                          scheme to defraud and to obtain money and property by means of false and
                          fraudulent pretenses, representations and promises, caused to be delivered
                          through the United States wires, to be delivered in accordance with the
                          directions thereon, a wire transaction in the form of a “consulting” fee from
                          CHJ Investments Co., Ltd. to American Senior Care, LLC in the amount of
                          $44,046 in violation of United States Code, Title 18, Section 1341.




                                                       65
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 66 of 85 PageID #: 1760



                                         PREDICATE ACT 68

                  c.       On or about September 11, 2014, having devised and intended to devise a
                           scheme to defraud and to obtain money and property by means of false and
                           fraudulent pretenses, representations and promises, caused to be delivered
                           through the United States wires, to be delivered in accordance with the
                           directions thereon, a wire transaction in the form of a “consulting” fee from
                           CHJ Investments Co., Ltd. to American Senior Care, LLC in the amount of
                           $44,047 in violation of United States Code, Title 18, Section 1341.

   VI.    CONCEALMENT

          238.    Between 2009 and 2015, in further effort to conceal the vendor overcharges and

   material misrepresentations from ASC, Burkhart directed certain ASC employees not to share

   information with ASC’s owners directly and to run all communications through him. Burkhart

   attempted to create distrust among ASC employees for ASC’s owners by falsely stating that he

   was protecting employee profit sharing funds that ASC’s owners were seeking to reduce.

          239.    Burkhart also directed certain vendors to communicate only with him about

   products sold to ASC.

          240.    Burkhart further sought to limit any communication between ASC’s employees and

   the Company’s owners by asking the owners not to visit the Facilities. Burkhart also actively

   prevented ASC’s owners from attending meetings with and otherwise interacting with HHC

   representatives.

          241.    Burkhart caused ASC to pay Werner substantial sums of money, without the

   knowledge or consent of ASC’s owners, and in return, Werner utilized his position as CFO to

   assist Burkhart in concealing the fraudulent schemes through a number of practices, including

   falsely coding certain expenditures in the Company’s books and records to avoid detection, paying

   without question suspicious and unverified vendor invoices, and misleading HHC’s auditors.

          242.    Burkhart and Werner further concealed the schemes by utilizing an improper

   “cookie” accounting practice pursuant to which certain fictitious expenses were recorded in ASC’s


                                                        66
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 67 of 85 PageID #: 1761



   books and records to create reserves (i.e., “cookies”) that could be depleted when large payments

   were made in furtherance of the schemes. With reserves in place, Burkhart and Werner knew that

   large expenditures would be less likely to be detected by ASC’s owners and Executive Directors

   of the various facilities.

           243.    Upon information and belief, to further conceal the fraudulent activity of the

   Executive Defendants and Vendor Defendants, Burkhart created and used a secret office with

   soundproof walls, located at 715 West Carmel Drive in Indianapolis.

                   PREDICATE ACTS ASSOCIATED WITH CONCEALMENT

           244.    In relation to the scheme described above, Burkhart, Benson, and Werner

   committed the following acts of racketeering, which constitute predicate acts associated with the

   sixth category of frauds:

                                         PREDICATE ACT 69

                   a.      On or about July 21, 2011, having devised and intended to devise a scheme
                           to defraud and to obtain money and property by means of false and
                           fraudulent pretenses, representations and promises, caused to be delivered
                           through the United States wires, to be delivered in accordance with the
                           directions thereon, an email used to facilitate an improper accounting
                           practice for the purpose of hiding the unapproved and excessive bonuses to
                           the Executive Defendants, in violation of United States Code, Title 18,
                           Section 1341.

                                         PREDICATE ACT 70

                   b.      On or about October 21, 2014, having devised and intended to devise a
                           scheme to defraud and to obtain money and property by means of false and
                           fraudulent pretenses, representations and promises, caused to be delivered
                           through the United States wires, to be delivered in accordance with the
                           directions thereon, an email used to facilitate an improper accounting
                           practice for the purpose of hiding the unapproved and excessive bonuses to
                           the Executive Defendants, in violation of United States Code, Title 18,
                           Section 1341.




                                                       67
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 68 of 85 PageID #: 1762



                                         CLAIMS FOR RELIEF

                                              COUNT I.
                              Violation of the Racketeer Influence and
                      Corrupt Organizations Act, 18 U.S.C. § 1962(c) (“RICO”)
                                (Against the Executive Defendants)

          245.      Plaintiff incorporates by reference paragraphs 1-244 as though fully stated herein.

          246.      This claim is brought against the Executive Defendants under 18 U.S.C. § 1962(c)

   and § 1964(c).

          247.      ASC is an “enterprise” as that term is defined in 18 U.S.C. § 1961(4). This

   enterprise has its own structure distinct from any violations of RICO described below.

          248.      In the alternative, Executive Defendants directed and managed an association-in-

   fact “enterprise” as that term is defined in 18 U.S.C. § 1961(4) and Boyle v. United States, 556

   U.S. 938, 946 (2009). The association-in-fact enterprise possessed (1) a purpose, (2) relationships

   among those associated with the enterprise, and (3) longevity sufficient to permit these associates

   to pursue the enterprise’s purpose.

          249.      The purpose of the association-in-fact enterprise managed and directed by the

   Executive Defendants was to illicitly take funds, including funds of ASC.

          250.      The relationship among the Executive Defendants and the Vendor Defendants

   constituted a joint enterprise in which each party acted in concert to cultivate, construct, and

   coordinate an affiliated network of shell companies, co-conspirators, and sham contracts and leases

   to pursue a common interest – perpetuating a massive, coordinated fraud against ASC. This effort

   was directed and operated by the Executive Defendants with assistance from the Vendor

   Defendants.

          251.      The relationship between the Executive Defendants and Vendor Defendants did not

   involve typical commercial relationships where each entity acts in its individual capacity to pursue



                                                        68
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 69 of 85 PageID #: 1763



   its self-interest. Instead, the Executive Defendants constructed an enterprise designed solely to

   defraud ASC and engage in other unlawful conduct, in violation of 18 U.S.C. §§ 1341 (mail fraud)

   and 1343 (wire fraud).

          252.    The Executive Defendants and Vendor Defendants are “persons” as that term is

   defined in 18 U.S.C. § 1961(3) and were associated with ASC and/or the association-in-fact

   enterprise directed and managed by the Executive Defendants at all relevant times.

          253.    Over the course of several years, the Executive Defendants conducted and managed

   the conduct of ASC’s affairs, or alternatively the affairs of their association-in-fact enterprise,

   through a continuous pattern of activity that included multiple uses of the United States mails and

   wires for executing a scheme to defraud ASC along with other unlawful conduct intended to

   defraud ASC, in violation of 18 U.S.C. §§ 1341 (mail fraud) and 1343 (wire fraud). These statutory

   violations constitute a “pattern of racketeering activity” as that phrase is defined in 18 U.S.C. §

   1961(1) and used in 18 U.S.C. §1962(c). This “pattern of racketeering activity” involved multiple

   predicate acts that occurred within 10 years of one another and involved fraudulent

   misrepresentations and omissions that were reasonably calculated to deceive. The predicate acts

   were related to one another and to the overall goal of defrauding ASC and posed a threat of

   continued criminal activity.

          254.    In furtherance of their scheme, the Executive Defendants routinely used or caused

   the use of the United States mails and electronic mails. The Executive Defendants also caused

   wire transfers of funds to be sent on numerous occasions. The use of the mails and wires was

   reasonably foreseeable to the Executive Defendants based on their operation and management of

   their RICO enterprise. These acts were continuous and related to one another, as well as to the

   Executive Defendants’ scheme to defraud ASC.




                                                       69
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 70 of 85 PageID #: 1764



          255.      The Executive Defendants acted together in furtherance of their scheme, such

   agreement reflected in the carefully coordinated and wrongful conduct described in this Complaint.

          256.      By reason of the Executive Defendants’ predicate acts and/or conduct in violation

   of 18 U.S.C. § 1962(c), ASC has been injured in its business. Each predicate act was specifically

   undertaken in an attempt to injure ASC, each predicate act caused independent injury to ASC’s

   business, and each predicate act was a related part of the Executive Defendants’ violation of 18

   U.S.C. § 1962.

                                             COUNT II.
                           Conspiracy to Violate RICO, 18 U.S.C. § 1962(d)
                                      (Against All Defendants)

          257.      Plaintiff incorporates by reference paragraphs 1-256 as though fully stated herein.

          258.      This claim is brought against all Defendants under 18 U.S.C. § 1962(d).

          259.      The Executive Defendants and Vendor Defendants agreed and conspired to the

   common objective to participate in the affairs of ASC would be carried out through a pattern of

   two or more racketeering acts committed by some member or members of the conspiracy. This

   agreement to participate in the affairs of the enterprise through a pattern of racketeering activity

   was based on the Executive Defendants’ and Vendor Defendants’ actual knowledge of the

   conspiracy and/or of the essential nature and scope of the enterprise, which is reflected by the

   coordinated activities described in this Complaint, further evidencing that the Executive

   Defendants and Vendor Defendants knew about and agreed to, and did, participate in operating

   ASC and/or an association-in-fact enterprise through a pattern of racketeering activity that harmed

   ASC in its business.

          260.      The Vendor Defendants and Executive Defendants were employed by or associated

   with ASC or alternatively were employed by or participated in the association-in-fact enterprise

   constructed and managed by the Executive Defendants, and through the misconduct described in


                                                        70
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 71 of 85 PageID #: 1765



   the Complaint, also knowingly and intentionally conducted or otherwise participated in the

   activities of the enterprise through a pattern of racketeering activity.

          261.    All of the Defendants knowingly agreed (1) to facilitate the operation of ASC

   and/or the association-in-fact enterprise directed and managed by the Executive Defendants

   through a pattern of racketeering activity by the Executive Defendants and/or Vendor Defendants,

   and (2) that some member of the conspiracy would commit at least two predicate acts as defined

   under the RICO statute, which would result, and did in fact result as intended, in concrete financial

   harm to ASC’s business. All of the Defendants intended to further an endeavor which, if

   completed, would satisfy all of the elements of a substantive RICO violation.

          262.    It was reasonably foreseeable that the United States mail and wires would be used

   in furtherance of the Defendants’ agreement to operate ASC through a pattern of fraud, and the

   mails and wires were in fact used in furtherance of the scheme to defraud ASC. It was also both

   intended and reasonably foreseeable that ASC would be directly injured in its business.

          263.    By reason of all of the Defendants’ conduct in violation of 18 U.S.C. § 1962(d),

   ASC has been injured in its business.

                                             COUNT III.
                             Violation of the Indiana Corrupt Business
                     Influence Statute, Ind. Code § 35-45-6-2 (“Indiana RICO”)
                                      (Against All Defendants)

          264.    Plaintiff incorporates by reference paragraphs 1-263 as though fully stated herein.

          265.    This claim is brought against all the Defendants under Indiana Code § 35-45-6-3.

   This Court has supplemental jurisdiction to adjudicate this claim, as well as the following state

   law claims, under 28 U.S.C. § 1367 because each of the state law claims is part of the same case

   or controversy over which this Court has original jurisdiction.




                                                         71
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 72 of 85 PageID #: 1766



             266.   As described in the Complaint, the Executive Defendants were employed by or

   associated with ASC or alternatively were employed by or participated in the association-in-fact

   enterprise constructed, managed and operated by the Executive Defendants, and knowingly or

   intentionally conducted or otherwise participated in the activities of that enterprise through a

   “pattern of racketeering activity,” as defined in Indiana Code § 35-45-6-1.

             267.   The Vendor Defendants were associated with ASC or alternatively were employed

   by or participated in the association-in-fact enterprise constructed and managed by the Executive

   Defendants, and, through the misconduct described in the Complaint, also knowingly or

   intentionally conducted or otherwise participated in the activities of the enterprise through a pattern

   of racketeering activity. This “pattern of racketeering activity” included committing a violation

   of, attempting to commit a violation of, conspiring to commit, or aiding and abetting at least two

   violations of Indiana Code § 35-45-9 (criminalizing formal or informal groups with at least three

   members that specifically promotes, assists in, participates in, or aspires to commit a felony);

   Indiana Code § 35-43-4-2 (criminalizing knowingly or intentionally exerting unauthorized control

   over property of another person with intent to deprive the other person of any part of its value or

   use); Indiana Code § 35-45-15-5 (criminalizing knowingly or intentionally acquiring or

   maintaining an interest in, receiving, concealing, possessing, transferring, or transporting the

   proceeds of criminal activity); and possibly other violations specified under Indiana Code § 35-

   45-6-1.

             268.   These incidents of racketeering were performed or agreed to or attempted by the

   Defendants with the intent to defraud ASC and were not isolated incidents but were instead

   interrelated by distinguishing characteristics.




                                                         72
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 73 of 85 PageID #: 1767



          269.    By reason of the Defendants’ conduct, ASC has been injured in its business and

   suffered and continues to suffer other actual damages.

                                              COUNT IV.
                                          Common-Law Fraud
                                        (Against All Defendants)

          270.    Plaintiff incorporates by reference paragraphs 1-269 as though fully stated herein.

          271.    This claim is brought against the Defendants under Indiana common law.

          272.    As part of a scheme to defraud ASC, as described in this Complaint, the Defendants

   knowingly or recklessly made or participated in the making of multiple false and fraudulent

   statements of material fact and misleadingly failed to disclose multiple material facts to ASC.

          273.    The Executive Defendants, with intent to defraud ASC, misrepresented the true

   price and value of products and services provided to the Facilities, falsely indicating the price/value

   was higher than it would have been but for the payments to the Burkhart/Benson Enterprise. The

   time, place and substance of these misrepresentations, the facts misrepresented, and identification

   of what was procured by fraud are specifically recounted throughout this Complaint.

          274.    The Executive Defendants and Vendor Defendants, with intent to defraud ASC,

   falsely represented that shell entities owned or controlled by them were legitimate third parties to

   services agreements involving ASC or that they were performing legitimate services (when in fact

   they were not) in order to funnel money into those entities on false pretenses and at the expense of

   ASC. The time, place and substance of these misrepresentations, the facts misrepresented, and

   identification of what was procured by fraud are specifically recounted throughout this Complaint.

          275.    The Executive Defendants, with intent to defraud ASC, made false accounting

   entries in ASC’s books and records to conceal their fraudulent conduct. The time, place and

   substance of these misrepresentations, the facts misrepresented, and identification of what was

   procured by fraud are specifically recounted throughout this Complaint.


                                                         73
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 74 of 85 PageID #: 1768



          276.    The Executive Defendants, with intent to defraud ASC, made false representations

   related to expense reimbursement requests as set forth throughout this Complaint.

          277.    The Executive Defendants and Vendor Defendants, with intent to defraud ASC,

   falsely represented the value of the put-related transactions for which his Crusader entities acted

   as the putee to steal put-related funds that should have gone to ASC. Burkhart also made false

   statements to ASC’s owners about the joint venture in China to facilitate his theft of the venture’s

   profits from ASC.

          278.    The Vendor Defendants, with intent to defraud ASC, submitted numerous invoices

   to ASC containing misrepresentations of material fact in the form of false statements that services

   were rendered to ASC when they had not been and/or false statements about the true value of the

   services.

          279.    The Defendants made these false statements and omissions knowing or recklessly

   ignoring that the statements or omissions were in fact false and knowing or recklessly ignoring

   that ASC would rely upon those false statements or omissions.

          280.    Each of the Defendants agreed or reached an understanding to participate in a

   scheme to defraud ASC. Each of the Defendants understood the general objectives of the

   conspiratorial scheme, accepted them, and agreed, explicitly or implicitly, to do his, her or its part

   to further those objectives by accomplishing unlawful purposes by lawful means and/or lawful

   purposes by unlawful means.

          281.    ASC reasonably relied to its detriment on the Defendants’ statements and omissions

   and was deceived.

          282.    As a direct, foreseeable and proximate result of the Defendants’ fraudulent conduct,

   ASC suffered and continues to suffer actual damages.




                                                        74
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 75 of 85 PageID #: 1769



                                           COUNT V.
                  Violation of Indiana Deceit Statute, Ind. Code § 35-43-5-3(a)(2)
                                     (Against All Defendants)

          283.    Plaintiff incorporates by reference paragraphs 1-282 as though fully stated herein.

          284.    As part of a scheme to defraud ASC, as described in this Complaint, the Defendants

   knowingly or intentionally made false or misleading written statements with intent to obtain

   property from ASC. Ind. Code § 35-43-5-3(a)(2).

          285.    The Executive Defendants, with intent to defraud ASC, entered into contracts with

   third parties for certain services for the Facilities, knowing full well that the services would not in

   fact be provided and/or the prices for the services were artificially inflated for the benefit of the

   Defendants. The time, place and substance of these misrepresentations, the facts misrepresented,

   and identification of what was procured by fraud are specifically recounted throughout this

   Complaint.

          286.    The Vendor Defendants, with intent to defraud ASC, submitted invoices to ASC

   containing misrepresentations of material fact that (1) services or products were rendered to ASC

   when in fact they had not been and/or (2) the value of the services/products was higher than it

   actually was. The Vendor Defendants also falsely represented their identities in transactions with

   ASC to obtain ASC’s property under false pretenses. The time, place and substance of these

   misrepresentations, the facts misrepresented, and identification of what was procured by fraud are

   specifically recounted throughout this Complaint.

          287.    ASC relied on these false or misleading statements, and as a result, the Defendants

   did obtain property from ASC.

          288.    As a direct, foreseeable and proximate result of the Defendants’ fraudulent conduct,

   ASC suffered and continue to suffer actual damages.




                                                         75
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 76 of 85 PageID #: 1770



                                           COUNT VI.
             Violation of the Indiana Crime Victims Relief Act, Ind. Code § 34-24-3-1
                                     (Against All Defendants)

          289.    Plaintiff incorporates by reference paragraphs 1-288 as though fully stated herein.

          290.    Based on the conduct described in the preceding Count V (Deceit), ASC has

   experienced economic loss as a result of the Executive Defendants’ and Vendor Defendants’

   violation of Indiana Code § 35-43. Under the Indiana Crime Victims Relief Act, ASC is entitled

   to treble damages, all reasonable costs and reasonable attorney’s fees from the Defendants for their

   statutory violation. Ind. Code § 34-24-3-1.

                                            COUNT VII.
                                     Breach of Fiduciary Duty
                                   (Against Executive Defendants)

          291.    Plaintiff incorporates by reference paragraphs 1-290 as though fully stated herein.

          292.    The Executive Defendants owed ASC fiduciary duties of care, including the duty

   of loyalty, based on the control that they exercised over ASC’s operations, their positions in the

   Company, and the terms of their employment.

          293.    As a result of the Executive Defendants’ positions and superior knowledge with

   respect to ASC, the Company reasonably and justifiably placed its trust and confidence in the

   Executive Defendants.

          294.    By engaging in the conduct described in this Complaint, the Executive Defendants

   breached their duties of care to ASC.         Among other misconduct explained throughout the

   Complaint, the Executive Defendants breached their fiduciary duties by defrauding ASC,

   unlawfully depleting ASC’s funds, stealing funds that should have gone to ASC, and engaging in

   improper accounting practices to hide the fraud.

          295.    As a direct and proximate result of the Executive Defendants’ breach of their

   fiduciary duties to ASC, ASC suffered and continues to suffer actual damages.


                                                       76
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 77 of 85 PageID #: 1771



                                          COUNT VIII.
                           Aiding and Abetting Breach of Fiduciary Duty
                                   (Against Vendor Defendants)

          296.    Plaintiff incorporates by reference paragraphs 1-295 as though fully stated herein.

          297.    At all times relevant to the allegations in this Complaint, the Executive Defendants

   were in a fiduciary relationship with ASC by virtue of their roles as officers of the Company and

   therefore owed ASC fiduciary duties of care, including the duty of loyalty. The Executive

   Defendants breached those duties as described elsewhere in this Complaint.

          298.    The Vendor Defendants knowingly and substantially assisted in the Executive

   Defendants’ breaches of fiduciary duty by intentionally, actively, and directly assisting the

   Executive Defendants in creating overcharge schemes, creating a sham contract and false invoices,

   stealing funds that should have gone to ASC and usurping its corporate opportunities, and

   conducting other misconduct that harmed ASC, as described in this Complaint.

          299.    The Vendor Defendants were aware of the Executive Defendants’ duties to ASC

   and were also aware of their role in the Executive Defendants’ breaches of fiduciary duty at the

   time such conduct occurred.

          300.    As a direct and proximate cause of the Vendor Defendants’ wrongful conduct, ASC

   suffered and will continue to suffer actual damages.

                                            COUNT IX.
                                            Negligence
                                      (Against All Defendants)

          301.    Plaintiff incorporates by reference paragraphs 1-300 as though fully stated herein.

          302.    As described in this Complaint, the Defendants owed ASC a duty of care and failed

   to exercise ordinary skill and knowledge thereby breaching their duties to ASC.

          303.    Throughout the relevant time, each of the Executive Defendants owed ASC a duty

   of ordinary care, skill and knowledge as would be exercised by a reasonable officer of the


                                                      77
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 78 of 85 PageID #: 1772



   Company. Indeed, the Executive Defendants were obligated to “devote substantially all [their]

   business time, attention, and energies to the business of [ASC]” and avoid conflicts of interest.

          304.    The Executive Defendants’ repeated solicitation, acceptance, and facilitation of

   overcharges at ASC’s expense, their creation of shell companies used to defraud ASC, their

   solicitation and concealment of unreasonably large bonuses and expense reimbursements, as well

   as the time they spent pursuing their own opportunities at the expense of ASC when they were

   supposed to be working for ASC were clear violations of their duties of care to ASC.

          305.    The Vendor Defendants owed ASC a duty of ordinary skill and knowledge as

   vendors, which entailed providing the services they agreed to provide, not over-charging for

   services, and not facilitating the use of sham contracts and invoices. By engaging in these

   activities, the Vendor Defendants violated their duty of care to ASC.

          306.    As a direct and proximate cause of the Defendants’ wrongful conduct, ASC

   suffered and will continue to suffer actual damages.

                                             COUNT X.
                                         Constructive Fraud
                                       (Against All Defendants)

          307.    Plaintiff incorporates by reference paragraphs 1-306 as though fully stated herein.

          308.    As described in this Complaint, the Executive Defendants owed ASC a duty of care,

   including a duty of loyalty, by virtue of serving as officers of the Company. The Executive

   Defendants violated that duty by making affirmative, unqualified, deceptive material

   misrepresentations of past or existing facts or by remaining silent when a duty to speak existed.

   The Executive Defendants took unconscionable advantage of their dominant position in their

   fiduciary relationship with ASC.

          309.    The Vendor Defendants made affirmative, unqualified statements in order to induce

   ASC to purchase services, ASC relied on those statements, and the Vendor Defendants professed


                                                       78
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 79 of 85 PageID #: 1773



   to ASC that they had knowledge of the truth of the statements. Among other misrepresentations,

   the Defendants, with intent to defraud ASC, falsely represented that shell entities owned by them

   were legitimate third parties to services agreements involving ASC in order to funnel money into

   those entities on false pretenses and at the expense of ASC. ASC was induced to rely on the

   claimed knowledge of the Vendor Defendants and did rely on their misrepresentations to its

   detriment because the Vendor Defendants were in a superior position to ASC as sellers.

          310.    ASC relied on the Executive Defendants’ misrepresentations or silence to their

   detriment on account of the Executive Defendants’ superior position and fiduciary relationship,

   and were deceived.

          311.    As a direct and proximate cause of the Defendants’ wrongful conduct, ASC

   suffered and will continue to suffer actual damages.

                                            COUNT XI.
                                         Gross Negligence
                                   (Against Executive Defendants)

          312.    Plaintiff incorporates by reference paragraphs 1-311 as though fully stated herein.

          313.    As described in this Complaint, the Executive Defendants had a legal and fiduciary

   duty to ASC, and they committed a conscious, voluntary act or omission in reckless disregard of

   their legal duty to ASC and of the consequences to ASC.

          314.    The Executive Defendants caused ASC to engage in relationships that benefited

   themselves at the direct expense of the Company and looted its coffers by directing the Company

   to provide excessive reimbursements and outsized bonuses to the Executive Defendants. The

   Executive Defendants then concealed from ASC the fact that ASC’s vendors were undermining

   Company interests while benefiting the Executive Defendants through excessive payments. The

   Executive Defendants also concealed from ASC the fact that they were taking excessive

   reimbursements, paying outsized bonuses to themselves, and stealing ASC’s corporate


                                                      79
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 80 of 85 PageID #: 1774



   opportunities. These acts and omissions were made in reckless disregard to the Executive

   Defendants’ legal and fiduciary duties to ASC and of the consequences to ASC.

          315.   As a direct and proximate cause of the Executive Defendants’ wrongful conduct,

   ASC suffered and will continue to suffer actual damages.

                                           COUNT XII.
                                        Breach of Contract
                                      (Against All Defendants)

          316.   Plaintiff incorporates by reference paragraphs 1-315 as though fully stated herein.

          317.   This claim is brought against all of the Defendants under Indiana law.

          318.   Throughout the time relevant to the allegations in this Complaint, the terms of the

   Executive Defendants’ employment were governed by employment agreements. Among other

   things, the agreements provided that the Executive Defendants would “devote substantially all of

   [their] business time, attention, and energies to the business of the Company.” The agreements

   further provided that the Executive Defendants were entitled to reimbursement of “reasonable

   expenses in performing the services” under the agreement.

          319.   As described in this Complaint, the Executive Defendants violated the terms of

   their employment agreements by advancing their own interests at the expense of the Company,

   looting the Company’s coffers, and stealing funds that should have gone to the Company. They

   further violated their agreements by seeking and directing ASC to reimburse wholly unreasonable

   expenses unrelated to the operations of ASC.

          320.   As a direct and proximate cause of the Executive Defendants’ wrongful conduct,

   ASC suffered and will continue to suffer actual damages.

          321.   Throughout the time relevant to the allegations in this Complaint, the Vendor

   Defendants had contracts with ASC to perform services.




                                                     80
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 81 of 85 PageID #: 1775



             322.   As described in this Complaint, the Vendor Defendants violated the terms of their

   contracts with ASC by charging ASC unreasonably and artificially inflated prices, providing

   unnecessary services, providing services for which ASC received no benefit, failing to provide

   ASC the services outlined in the contracts, and otherwise breaching their contracts with ASC.

             323.   As a direct and proximate cause of the Vendor Defendants’ wrongful conduct, ASC

   suffered and will continue to suffer actual damages.

                                             COUNT XIII.
                                          Unjust Enrichment
                                        (Against All Defendants)

             324.   Plaintiff incorporates by reference paragraphs 1-323 as though fully stated herein.

             325.   This claim is brought against all of the Defendants under Indiana law.

             326.   As described in this Complaint, the Defendants on numerous occasions directed

   ASC to pay grossly inflated prices for services, to funnel related, illicit funds to the Defendants, to

   pay inflated bonuses and excessive expenditures to the Executive Defendants at the expense of the

   Company, and to provide consulting services for which the Executive Defendants stole the profits.

   To the extent that the losses ASC suffered as a result of the Defendants’ wrongful conduct are not

   recoverable under a breach of contract claim, the Defendants received a measurable benefit from

   payments rendered to them at the expense of ASC for sham or inflated services, kickbacks,

   excessive bonuses and reimbursements.

             327.   As a result of the wrongful conduct alleged in the Complaint, ASC has suffered and

   continue to suffer actual damages, and a measurable benefit has been conferred on the Defendants

   under such circumstances that the Defendants’ retention of the benefit without payment would be

   unjust.




                                                         81
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 82 of 85 PageID #: 1776



                                           COUNT XIV.
                         Tortious Interference with Business Relationships
                                     (Against All Defendants)

          328.    Plaintiff incorporates by reference paragraphs 1-327 as though fully stated herein.

          329.    ASC has had various business relationships with vendors from which the entities

   have received legitimate products and services.

          330.    The Defendants knew about these relationships and intentionally interfered with

   these relationships by negotiating, assisting with the negotiation of, fraudulently executing, and

   conspiring to fraudulently execute agreements that benefitted the Defendants at the expense of

   ASC.

          331.    There was no justification for this interference with ASC’s business relationships.

          332.    As a direct and proximate cause of the Defendants’ wrongful conduct, ASC has

   suffered and will continue to suffer actual damages.

                                            COUNT XV.
                                         Constructive Trust
                                       (Against All Defendants)

          333.    Plaintiff incorporates by reference paragraphs 1-332 as though fully stated herein.

          334.    The Defendants have appropriated for themselves funds to which they are not

   legitimately entitled, and under circumstances that in equity and good conscience, they should not

   be allowed to keep.

          335.    A constructive trust should be entered to convey the fruit of the Defendants’

   wrongful conduct from those Defendants to ASC because those assets justly belong to ASC, and

   the Defendants have gained these proceeds through fraud, abuse of their fiduciary or confidential

   relationships, breach of their duties to ASC, and other illegal conduct.




                                                       82
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 83 of 85 PageID #: 1777



                                             COUNT XVI.
                                            Indemnification
                                        (Against All Defendants)

          336.    Plaintiff incorporates by reference paragraphs 1-335 as though fully stated herein.

          337.    This claim is brought against all Defendants under Indiana Law.

          338.    As a direct and proximate result of the Defendants’ fraud, breaches of duties, and

   other wrongful conduct described herein, HHC suffered pecuniary loss.

          339.    As a result of HHC’s loss, ASC was obligated to and expressly agreed to indemnify

   HHC for those losses.

          340.    ASC was not at fault for HHC’s loss and its liability to HHC is solely derivative or

   constructive, and the Executive Defendants have, by their wrongful conduct, caused such

   derivative or constructive liability to be imposed upon ASC.

          341.    ASC has been compelled to pay damages to HHC, all of which was caused by the

   Defendants, and accordingly, ASC may recover the entire amount of those damages directly from

   the Defendants under Indiana common law.

                                        PRAYER FOR RELIEF

          342.    WHEREFORE, ASC respectfully requests that this Court enter judgment in its

   favor and against the Defendants as follows:

                  a.       Awarding damages, together with pre- and post-judgment interest;

                  b.       Awarding treble damages pursuant to 18 U.S.C. § 1964(c) (RICO), Ind.

          Code § 34-24-2-6(b) (Indiana RICO), and Ind. Code § 34-24-3-1 (the Crime Victims Relief

          Act);

                  c.       Granting attorneys’ fees and costs and expenses of this suit pursuant to 18

          U.S.C. § 1964(c) (RICO), Ind. Code § 34-24-2-6(b) (Indiana RICO), and Ind. Code § 34-

          24-3-1 (the Crime Victims Relief Act);


                                                       83
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 84 of 85 PageID #: 1778



                  d.      Imposing a constructive trust over the proceeds of the Defendants’ wrongful

          conduct;

                  e.      Awarding exemplary/punitive damages in an amount sufficient to deter

          such wrongful conduct in the future; and

                  f.      Granting such other and further relief as this Court deems just and proper.

                                           JURY DEMAND

          Plaintiff, American Senior Communities L.L.C., hereby demands a trial by jury pursuant

   to Federal Rule of Civil Procedure 38(b) on all issues so triable.

          Dated: September 13, 2019                      Respectfully submitted,

                                                         /s/ Brian O. Watson
                                                         Ronald S. Safer (pro hac vice)
                                                         Matthew C. Crowl (pro hac vice)
                                                         Valarie Hays
                                                         Kelly M. Warner (pro hac vice)
                                                         Brian O. Watson
                                                         Eli J. Litoff (pro hac vice)
                                                         Riley Safer Holmes & Cancila LLP
                                                         Three First National Plaza
                                                         70 W. Madison, Suite 2900
                                                         Chicago, Illinois 60602
                                                         312-471-8700
                                                         rsafer@rshc-law.com
                                                         mcrowl@rshc-law.com
                                                         vhays@rshc-law.com
                                                         kwarner@rshc-law.com
                                                         bwatson@rshc-law.com
                                                         elitoff@rshc-law.com




                                                       84
Case 1:17-cv-03273-TWP-DML Document 218 Filed 09/13/19 Page 85 of 85 PageID #: 1779



                                    CERTIFICATE OF SERVICE

          I certify that on September 13, 2019, I caused the foregoing document to be filed using the

   Court’s electronic filing system, which will send notice of this filing to all counsel of record, and

   sent using U.S. Mail, postage prepaid, to the following address:

          Daniel Benson
          Inmate No. 15431-028
          FPC Montgomery
          Maxwell Air Force Base
          Montgomery, AL 36112


                                                         /s/ Brian O. Watson




                                                        85
